                Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 1 of 75




                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE


BRAD LINTON, Derivatively on Behalf of
Nominal Defendant PARETEUM
CORPORATION,

                          Plaintiff,
                                                         C.A. No.
           v.

ROBERT H. TURNER, EDWARD
O’DONNELL, DENIS MCCARTHY, LAURA                         JURY TRIAL DEMANDED
THOMAS, VICTOR BOZZO, LUIS JIMENEZ-
TUÑON, ROBERT LIPPERT, and YVES VAN
SANTE,

                          Defendants,

           and

PARETEUM CORPORATION,

                          Nominal Defendant.


                          SHAREHOLDER DERIVATIVE COMPLAINT

           Plaintiff Brad Linton (“Plaintiff”), by and through his undersigned attorneys, brings this

derivative complaint for the benefit of nominal defendant, Pareteum Corporation (“Pareteum” or

the “Company”), against certain members of its Board of Directors (the “Board”) and certain of

its executive officers seeking to remedy defendants’ breaches of fiduciary duties, unjust

enrichment, gross mismanagement, and violations of Sections 14(a) of the Securities Exchange

Act of 1934 (the “Exchange Act”). Plaintiff’s allegations are based upon his personal knowledge

as to himself and his own acts, and upon information and belief, developed from the investigation

and analysis by Plaintiff’s counsel, including a review of publicly available information, including

filings by Pareteum with the U.S. Securities and Exchange Commission (“SEC”), press releases,



511783.1                                           1
                Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 2 of 75




news reports, analyst reports, investor conference transcripts, publicly available filings in lawsuits,

and matters of public record.

I.         NATURE AND SUMMARY OF THE ACTION

           1.       Pareteum provides global cloud communications services, including voice, video,

text messaging, and data services to its customers, which include early stage businesses, software

developers, and communications service providers.

           2.       Until November 2015, the Company was known as Elephant Talk Communications

Corp., a declining penny stock company with few positive business prospects. After implementing

a series of changes, including rebranding as Pareteum and appointing Robert H. Turner as

Executive Chairman and Victor Bozzo as Chief Executive Officer, the Company’s market

capitalization expanded significantly, from less than $20 million during December 2016, to as high

as $569 million during May 2019.

           3.       Pareteum approximates its growth potential using 36-month contractual revenue

backlog, which is revenue purportedly owed to the Company through its contracts with customers.

For the fiscal year ended December 31, 2018, the Company’s backlog totaled $615 million,

representing a more than 300% increase over the prior year. This dramatic increase in backlog

signaled that the Company would soon experience significant growth.

           4.       From 2017 to mid-2019, the Company touted its rising backlog and conversion of

its backlog to revenue, in addition to its involvement in new technology such as blockchain and its

purportedly lucrative contracts with new customers, as indications of its success.

           5.       In reality, many of the customers who purportedly contributed to the Company’s

backlog during this period were either greatly exaggerated or even nonexistent; these purported

customers had little to no capital or meaningful business activity, or were outright closed or

dissolved. As such, Pareteum was unlikely to collect any revenue from these customers.


511783.1                                           2
                Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 3 of 75




           6.       The truth began to emerge in a series of investigative reports. On June 7, 2019,

Marcus Aurelius Value published a report entitled, “TEUM: Where Are The Customers?” (the

“Marcus Aurelius Report”), highlighting suspicious customer transactions that comprised the

Company’s abnormally large backlog.1 For example, investigators visited the headquarters for

one of Pareteum’s customers and found “only a dilapidated shack and crumbling structures near a

rural African village.” The report also documented ties between certain of the Company’s officers

and various failed stock fraud schemes, as well as connections to entities associated with Barry

Honig, a known stock manipulator and the subject of SEC and Department of Justice

investigations.

           7.       On this news, the Company’s shares fell $0.83 per share, or over 24%, to close at

$2.58 per share on June 7, 2019, on unusually heavy trading volume. The Company adamantly

denied the report and cast it as a “coordinated attack by short sellers.”

           8.       Later the same month, on June 25, 2019, Viceroy Research Group published a

report entitled, “Pareteum – the Wild West of Telecoms” (the “Viceroy Report”),2 alleging certain

accounting discrepancies in the Company’s financial statements stemming from the Company’s

inflated backlog.

           9.       On this news, the Company’s share price fell $0.51, or over 20%, to close at $2.00

per share on June 26, 2019, on unusually heavy trading volume. Still, the Company dismissed the

reports as “spurious claims.”

           10.      Despite the denials, the Company’s stock price continued to decline. On August

23, 2019, the Company’s failure to satisfy its obligations under one of its credit agreements forced




1
    http://aureliusvalue.com/research/teum-where-are-the-customers/
2
    https://viceroyresearch.files.wordpress.com/2019/06/pareteum-26062019.pdf


511783.1                                            3
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 4 of 75




Pareteum to amend the agreement by issuing more than 1 million shares to the creditor, thereby

diluting the Company’s stock.

           11.   On this news, the Company’s shares fell $0.29, or nearly 11%, to close at $2.47 per

share on August 23, 2019, on unusually heavy trading volume

           12.   On September 20, 2019, in increasingly dire financial straits, the Company

announced another highly dilutive offering of 18.8 million shares of the Company’s common stock

and 3.8 million units of warrants to purchase shares of the Company’s stock, priced at $40 million.

           13.   On this news, the Company’s shares fell $0.17 per share, or over 9%, to close at

$1.67 per share on September 20, 2019, on unusually heavy trading volume.

           14.   On October 15, 2019, Denis McCarthy, who had maintained the Company’s

backlog spreadsheets, was terminated as Chief Operating Officer.

           15.   On this news, the Company’s shares fell $0.36, or over 30%, over three consecutive

trading sessions to close at $0.83 per share on October 17, 2019, on unusually heavy trading

volume.

           16.   Then on October 21, 2019, Pareteum disclosed that its financial statements for the

year ended December 31, 2018 and quarters ended March 31, 2019 and June 30, 2019 would be

restated because the Company had “prematurely or inaccurately recognized revenue” flowing from

certain customer transactions.

           17.   On this news, the Company’s share price fell $0.44, or nearly 60%, to close at $0.30

per share on October 22, 2019, on unusually heavy trading volume

           18.   Soon after, Pareteum’s Chief Executive Officer and Chief Financial Officer were

terminated from their positions.




511783.1                                          4
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 5 of 75




           19.   These revelations precipitated the filing of a securities class action in the U.S.

District Court for the Southern District of New York against Pareteum and certain of defendants,

In re Pareteum Securities Litigation, 1:19-cv-09767-AKH (the “Securities Class Action”).

           20.   Plaintiff did not make a litigation demand prior to filing this action because such

demand would have been futile based upon the composition of the Board and the actions taken by

the Board. The Board is currently composed of five members, four of whom are named in this

action.      As alleged herein, at least three directors allowed misleading statements to be

disseminated: the three directors on the Company’s Audit and Finance Committee failed to ensure

the effectiveness of Pareteum’s internal controls and integrity of its financial statements. Thus,

more than half the members would be interested in a demand to investigate their own wrongdoing.

II.        JURISDICTION AND VENUE

           21.   This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 in that this

Complaint states a federal question: violations of Section 14(a) of the Securities Exchange Act of

1934. This Court has supplemental jurisdiction over the state law claims asserted herein pursuant

to 28 U.S.C. § 1367(a). This action is not a collusive one to confer jurisdiction on a court of the

United States which it would not otherwise have.

           22.   Venue is proper in this District pursuant to 28 U.S.C. §§ 1391 and 1401 because

the Company is incorporated in Delaware, and the Defendants have received substantial

compensation in this district by engaging in numerous activities that had an effect in this District.

III.       PARTIES

Plaintiff

           23.   Plaintiff Brad Linton purchased Pareteum stock in January 2018 and has

continuously owned his Pareteum stock since that date.




511783.1                                           5
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 6 of 75




Nominal Defendant

           24.   Nominal Defendant Pareteum is a Delaware corporation with its principal executive

offices located at 1185 Avenue of the Americas, New York, NY 10036. The Company stock trades

on the NASDAQ stock exchange under the symbol “TEUM.”

Defendants

           25.   Defendant Robert H. Turner (“Turner”) served as the Chief Executive Officer

(“CEO”) of the Company from May 24, 2019, and as the Executive Chairman of the Board from

November 16, 2015, until he was terminated from his positions with Pareteum on November 22,

2019. For the fiscal year ended December 31, 2018, Defendant Turner received $5,281,843 in

compensation from the Company: $321,225 in salary, a $600,000 bonus, $2,921,563 in bonus

stock awards, and $1,439,055 in all other compensation.

           26.   Defendant Edward O’Donnell (“O’Donnell”) served as the Chief Financial Officer

(“CFO”) of the Company from January 9, 2017 to November 1, 2019. His status with the Company

is currently under review. For the fiscal year ended December 31, 2018, Defendant O’Donnell

received $437,948 in compensation from the Company: $212,197 in salary, a $60,000 bonus,

$151,397 in option awards, and $14,354 in all other compensation.

           27.   Defendant Denis McCarthy (“McCarthy”) served as the Chief Operating Officer

(“COO”) of the Company from May 24, 2019 to October 9, 2019, when he was terminated. He

served as Pareteum’s President from October 1, 2018 to May 24, 2019. For the fiscal year ended

December 31, 2018, Defendant McCarthy received $354,192 in compensation from the Company:

$198,509 in salary, $138,021 in option awards, and $17,662 in all other compensation.

           28.   Defendant Laura Thomas (“Thomas”) has served as interim CFO since November

1, 2019. She served as a director of the Company from July 25, 2017 to November 28, 2018, when

she resigned.


511783.1                                         6
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 7 of 75




           29.   Defendant Victor Bozzo (“Bozzo”) has served as the Chief Commercial Officer

(“CCO”) of the Company since May 24, 2019. Bozzo served as Pareteum’s CEO from November

1, 2016 to May 24, 2019. For the fiscal year ended December 31, 2018, Defendant Bozzo received

$2,161,536 in compensation from the Company: $293,162 in salary, a $325,000 bonus, $687,788

in bonus stock awards, $460,064 in option awards, and $395,521 in all other compensation.

           30.   Defendant Luis Jimenez-Tuñon (“Jimenez-Tuñon”) has served as a director of the

Company since March 1, 2017.

           31.   Defendant Robert Lippert (“Lippert”) has served as a director of the Company since

November 16, 2018.

           32.   Defendant Yves van Sante (“van Sante”) has served as a director of the Company

since June 1, 2014.

           33.   The defendants named in ¶¶25-32 are sometimes referred to hereinafter as the

“Individual Defendants.” The defendants named in ¶¶25, 28, 30-32 are sometimes referred to

hereinafter as the “Director Defendants.”

Non-Parties

           34.   Mary Beth Vitale has been the non-executive interim Chairman of the Board since

November 22, 2019.

           35.   Bart Weijermars has been interim CEO since November 22, 2019 and Chief

Strategy Officer since May 2018.

IV.        DUTIES OF THE INDIVIDUAL DEFENDANTS

           36.   By reason of their positions as officers, directors, and/or fiduciaries of Pareteum

and because of their ability to control the business and corporate affairs of Pareteum, at all relevant

times, the Individual Defendants owed Pareteum and its shareholders fiduciary obligations of good

faith, loyalty, and candor, and were required to use their utmost ability to control and manage


511783.1                                          7
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 8 of 75




Pareteum in a fair, just, honest, and equitable manner. The Individual Defendants were required

to act in furtherance of the best interests of Pareteum and its shareholders so as to benefit all

shareholders equally and not in furtherance of their personal interest or benefit. Each director and

officer of the Company owes to Pareteum and its shareholders a fiduciary duty to exercise good

faith and diligence in the administration of the affairs of the Company and in the use and

preservation of its property and assets, and the highest obligations of fair dealing.

           37.   The Individual Defendants, because of their positions of control and authority as

directors and/or officers of Pareteum, were able to and did, directly and/or indirectly, exercise

control over the wrongful acts complained of herein. Because of their advisory, executive,

managerial, and directorial positions with Pareteum, each of the Individual Defendants had

knowledge of material non-public information regarding the Company.

           38.   To discharge their duties, the officers and directors of Pareteum were required to

exercise reasonable and prudent supervision over the management, policies, practices and controls

of the Company. By virtue of such duties, the officers and directors of Pareteum were required to,

among other things:

                 (a)    Exercise good faith to ensure that the affairs of the Company were
                        conducted in an efficient, business-like manner so as to make it possible to
                        provide the highest quality performance of their business;

                 (b)    Exercise good faith to ensure that the Company was operated in a diligent,
                        honest, and prudent manner and complied with all applicable federal and
                        state laws, rules, regulations and requirements, and all contractual
                        obligations, including acting only within the scope of its legal authority;

                 (c)    Exercise good faith to ensure that the Company’s communications with the
                        public and with shareholders are made with due candor in a timely and
                        complete fashion; and

                 (d)    When put on notice of problems with the Company’s business practices and
                        operations, exercise good faith in taking appropriate action to correct the
                        misconduct and prevent its recurrence.



511783.1                                          8
             Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 9 of 75




V.         RELEVANT BACKGROUND

           A.    Company Overview

           39.   Pareteum provides global cloud communications services, including voice, video,

text messaging, and data services, to its customers, which include early stage businesses, software

developers, and communications service providers.

           40.   Until November 2015, the Company was known as Elephant Talk Communications

Corp., a declining penny stock company with few positive business prospects.

           41.   Then, defendant Turner was appointed as Executive Chairman of the Board and led

a significant restructuring of the Company, including its rebranding as Pareteum, a 1-to-25 reverse

stock split, and the appointment of defendant Bozzo as CEO in November 2016. These changes

helped increase the Company’s market capitalization significantly, from less than $20 million

during December 2016, to as high as $569 million during May 2019.

           42.   Pareteum approximates its growth potential using 36-month contractual revenue

backlog (“36MCRB”), which is revenue purportedly owed to the Company through its contracts

with customers. For instance, for the fiscal year ended December 31, 2017, the Company’s

backlog totaled $147 million, which ballooned to $615 million during the fiscal year ended

December 31, 2018. The Company defines its backlog as follows:

           Contractual revenue backlog, a Non-GAAP measure is measured on a forward
           looking 36 month snapshot view monthly, and, is generated by each of the
           Company’s Managed Services, Global Mobility Cloud, and Application Exchange
           & Developer’s Platform customers.

           B.    Applicable Accounting Standards

           43.   Under applicable SEC rules and regulations, Pareteum must prepare and file

financial statements in accordance with generally accepted accounting principles (“GAAP”).

Financial statements that are not in compliance with GAAP are presumed misleading by the SEC.



511783.1                                        9
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 10 of 75




           44.   The Financial Accounting Standards Board (“FASB”) provides guidance in the

FASB Statements of Financial Accounting Concepts (the “Concepts Statements”) regarding when

and how to record events in financial statements and related reports according to GAAP.

           45.   Concepts Statement No. 1 provides that “[f]inancial reporting should provide

information that is useful to present and potential investors and creditors and other users in making

rational investment, credit, and similar decisions.” FASB Concepts Statement No. 1, Objectives

of Financial Reporting by Business Enterprises (2008) at 11.

           46.   Concepts Statement No. 1 also provides that “[f]inancial reporting should provide

information about an enterprise’s financial performance during a period.” Id. at 13.

           47.   Concepts Statement No. 2 provides that “[t]he reliability of a measure rests on the

faithfulness with which it represents what it purports to represent, coupled with an assurance for

the user, which comes through verification, that it has that representational quality.” FASB

Concepts Statement No. 2, Qualitative Characteristics of Accounting Information (2008) at 18.

           48.   Concepts Statement No. 2 also provides that for a financial report to be complete,

“nothing material is left out of the information that may be necessary to insure that it validly

represents the underlying events and conditions.” Id. at 21.

           49.   Additionally, Concepts Statement No. 2 provides that “[c]onservatism is a prudent

reaction to uncertainty to try to ensure that uncertainties and risks inherent in business situations

are adequately considered.” Id. at 24.

           50.   Moreover, SEC Regulation S-K imposes certain affirmative disclosure

requirements on public companies with respect to their finances and operations. Specifically, Item

303 of Regulation S-K requires that all Form 10-Qs and 10-Ks filed with the SEC include a




511783.1                                         10
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 11 of 75




“Management’s discussion and Analysis of Financial Condition and Results of Operations”

(“MD&A”) section. Item 303(a)(3) provides that the MD&A section must:

           Describe any unusual or infrequent events or transactions or any significant
           economic changes that materially affected the amount of reported income from
           continuing operations and, in each case, indicate the extent to which income was
           so affected. In addition, describe any other significant components of revenues or
           expenses that, in the registrant’s judgment, should be described in order to
           understand the registrant’s results of operations.

           Describe any known trends or uncertainties that have had or that the registrant
           reasonably expects will have a material favorable or unfavorable impact on net
           sales or revenues or income from continuing operations. If the registrant knows of
           events that will cause a material change in the relationship between costs and
           revenues (such as known future increases in costs of labor or materials or price
           increases or inventory adjustments), the change in the relationship shall be
           disclosed.

           51.     As such, the Individual Defendants had a duty under Item 303 of Regulation S-K

to disclose that the Company was unlikely to collect revenue from certain customer transactions,

as these transactions constituted (i) unusual transactions or significant economic changes

materially affecting the Company’s reporting income, and (ii) known trends or uncertainties that

have had or should be reasonably expected to have a material impact on the Company’s revenue

or income.

VI.        SUBSTANTIVE ALLEGATIONS

           A.      The Individual Defendants Issue False and Misleading Statements

           52.     On December 14, 2017, defendant Turner caused the Company to publish a letter

to shareholders on its website, stating, in relevant part:

                2017 Accomplishments Expected to Create Continued Growth and Market
                                       Innovations in 2018

            36 Month Contractual Revenue Backlog Grows to $129 Million at November
                                          30, 2017

                                                 ***




511783.1                                          11
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 12 of 75




           These past two years, since I was appointed as Executive Chairman and Principal
           Executive Officer of Pareteum in November 2015, have been extremely eventful
           and successful. Our restructuring and repositioning in 2016 has led to solid
           growth in 2017, and has defined our innovation in both services and market
           positioning, establishing a strong outlook for our success in 2018 and beyond.
           We again thank you for your patience.

                                                 ***

           Through TEUM’s accretion of the current $129 million 36 Month Contractual
           Revenue Backlog (see definition below), our customer base increased from 4 as of
           year-end 2016 to currently 21 customers. This is the result of a strong TEUM
           effort by all our TEUMates, across all departments, including Vic Bozzo, Rob
           Mumby, Nick Barter, Eduardo Gimeno, Ali Davachi, Ted O’Donnell and many
           others that carry on every day, doing their jobs to serve our customers and create
           profitable growth. We have expanded into new markets and have provided new
           services as a result of the complete overhaul of our software and platform in order
           to fully support our Software as a Service business model, which we converted to
           in 2016.

(Emphasis added).

           53.    On December 19, 2017, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to publish a PowerPoint presentation stating that

Pareteum had issued over $13 million in new revenue backlog, and emphasized, “[the Company’s]

[p]ath to profitability is accelerated via high margins on subscribers and the magic of monthly

recurring revenue will drive sustainable returns.”

           54.    On this news, the Company’s stock price increased from $0.72 per share at the close

of trading on December 14, 2017, to $1.65 per share at the close of trading on December 19, 2017.

           55.    On December 26, 2017, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing that Pareteum had

added support for blockchain technology to the Company’s billing and settlement services, stating

in relevant part:

           The new feature being offered to all Pareteum’s Global Mobility Cloud customers
           will allow them to not only accept the crypto-currencies but also to perform
           payment processing and settlements with their partners in any currency. For


511783.1                                           12
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 13 of 75




           example, in the case of Smart Cities in emerging markets, creation of their own
           local crypto-currencies is now a reality, facilitating primary economic benefit with
           the cities for their citizens. Last year, Pareteum announced a partnership with
           Airfox to integrate their advertising subsidy platform into the Application
           Exchange and Developer’s Platform exchange based on the requirement for
           advertising to subsidize the costs of growing data service usage. Since then
           subsidies have gone beyond advertising and into micro-loans and cryptocurrency
           as the mobile phone penetrates more of daily life.

           56.    On January 2, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing expedited

deployment of its services for a $3 million contract with an Indian customer. In the press release,

defendant Turner stated, in relevant part:

           Our first India located customer chose Pareteum because of our feature rich global
           platform and connectivity, with its developer Application Programming Interfaces
           (API) framework. Pareteum’s selection was based on the profitable customer
           value derived from our cloud, its connectivity, and the ease of doing business with
           us. Now, with our newly supported mobile payments and Blockchain capabilities
           plus their expectation of future mobile services and capabilities, ranging from
           Artificial Intelligence (AI), Machine Learning (ML) and Internet of Things (IoT),
           we expect to grow with our customer in India, and everywhere they choose to do
           business.

           57.    On January 22, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing that it had expanded

its relationship with AirFox, a blockchain technology company, by incorporating certain of

AirFox’s platforms into the Company’s software platform. The press release quoted defendant

Turner:

           Pareteum and AirFox form a highly complementary technology partnership. These
           new converged services, centered on the security offered via Blockchain and
           Pareteum’s open source developed award winning software services for
           communication service providers, extend TEUM’s s abilities for person to person
           mobile payments, that are trusted. We see new markets, faster services adoption
           and deeper market penetration occurring, as well as our inevitable march toward
           cloud based self-services, utilizing our insights gleaned from data analytics, for
           everything. This bodes well for our partners AirFox and for Pareteum, in
           fundamental revenue growth and profitability.



511783.1                                           13
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 14 of 75




           58.    In the same press release, defendant Bozzo stated: “As we forge further into

underserved markets, the advantage of the new Internet paradigm shift in mobile allows investors

to crowdsource regional opportunities that were previously reserved for local services only.”

           59.    On January 31, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing that it had signed

contracts scheduled to add $15.2 million to the Company’s backlog. The press release stated, in

relevant part:

           [D]uring the month of January 2018, the Company signed contracts scheduled to
           add $15,200,000 to its 36-month contractual revenue backlog. The current
           contractual revenue backlog represents a 400% increase from a year earlier and a
           10% month over month increase to the $147,000,000 36-month contractual revenue
           backlog announced previously on January 3, 2018.

                                                ***

           Contracts executed in January 2018 that have meaningfully contributed to
           Pareteum’s accelerating growth, as measured by our 36-month contractual revenue
           backlog, are:

                  •      $1,000,000 contract from Social Media Provider to Enable
                         Smartphone Services, announced January 4, 2018

                  •      $5,400,000 contract from Pan European Mobile Operator with
                         African Subscribers, announced January 10, 2018

                  •      $3,000,000 contract from South America Data Network Provider to
                         Add Mobility, announced January 17, 2018

                  •      $1,000,000 contract from Brazil Mobile Service Provider,
                         announced January 24, 2018

                  •      $10,000,000 contract awarded to Pareteum Europe for MSP
                         deployment to EMEA customer, announced January 26, 2018

           60.    In the same press release, defendant Turner stated: “Pareteum’s performance is

highlighted by the growth of our 36-month contractual revenue backlog, currently standing over

$162,000,000, which represents a Compound Annual Growth Rate (CAGR), measured from the

end of 2016’s fourth quarter through 2017 of 400%!”


511783.1                                         14
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 15 of 75




           61.    On February 6, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release about new opportunities with

respect to blockchain technology and the broader communications market. Therein, defendant

Turner stated:

           The Digital Economy, and its monetization, requires trust, identity and device,
           identification, for the dependable completion of transactions. These transactions
           may be payment system, financial, or application and content focused. Pareteum’s
           support of an enabling Blockchain powered solution assures that our
           communications service provider customers, and, their retail, enterprise, and IoT
           customers, are provided the highest available, GDPR compliant, security and
           payment systems solutions. In conjunction with our partner, AirFox, Pareteum’s
           cloud platform will also service its customers by capturing new revenue streams in
           the telecommunications and IoT markets. Our cloud-based solution will enable the
           deployment of Blockchain services, delivered for our customers anywhere in the
           world.

           62.    On February 12, 2018, defendant Turner caused the Company to publish a letter to

shareholders on its website, stating:

           The TEUM of Pareteum Corporation continues to be hard at work, globally. We
           have had a fast start to 2018 with excellent results in January through the
           collective group initiatives of:

                  •       Rob Mumby + his key sales executives and sales support TEUM;

                  •       Ali Davachi + his key operations, technical support and service
                          delivery TEUM;

                  •       Denis McCarthy + his key corporate development TEUM;

                  •       Ted O’Donnell + his accounting and finance TEUM

                  •       And, as always, Vic Bozzo and his indomitable leadership,
                          especially in the sales arena, to make things happen;

           I am happy to report that our executive team, with its key leadership management
           team, is continuing to produce results. We have a very big and bright 2018 planned.
           So far this year, in January alone, our TEUM signed $20.4 million of new contracts,
           spanning the globe, from Brazil to Africa to Europe. $15.2 million was additive to
           our now record high $162 million 36-month contractual revenue backlog, as two of
           the awarded contracts are 5-year agreements. I am extremely proud of our TEUM’s
           accomplishments as we have accelerated the growth of our backlog from $60



511783.1                                           15
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 16 of 75




           million at June 30, 2017 to $162 million as of January 31, 2018. We expect the
           pace to accelerate during the year and that our reported results will reflect the
           hard work that has gone into the turnaround of our company.

                                                    ***

           We are proud to be debt-free with substantial cash to operate and grow our business.
           We are putting these dollars to work throughout 2018 (and beyond) in a manner
           that we believe will yield the maximum shareholder value to TEUM through:

                  •       Profitable Sales growth

                  •       Product and services development, with a detailed build or buy
                          analysis applied

           Pareteum continues to win new long-term contractual business at an
           unprecedented pace, as evidenced by our 36-month contractual revenue backlog.
           We expect this pace to increase throughout the year.

(Emphasis added).

           63.    The letter also included a link to a presentation discussing the Company’s backlog,

which contained the following graphic:




           64.    On February 28, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing a 3-year contract

with Global Cloud Services, which would add over $10 million to the Company’s backlog. In the



511783.1                                            16
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 17 of 75




press release, defendant Bozzo stated: “This contract is a major milestone for continued growth.

Being awarded this contract demonstrates that the technology and strategy of Pareteum’s turn-key

solution for launching mobile network operators is being widely adopted across the globe.”

           65.   On this news, the price of the Company’s stock increased from $2.00 per share at

the close of trading on February 27, 2018, to $2.28 per share at the close of trading on February

28, 2018.

           66.   On March 21, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to issue a press release announcing a 5-year contract

with an Africa-based Mobile Virtual Network Operator, which would add another $10 million to

the Company’s backlog. In the press release, defendant Bozzo stated: “Pareteum’s MSP Platform

is a perfect fit for the contract with our newest global client. This part of the world represents high

growth in connections as the digital economy takes over. We are pleased with Rob Mumby and

his team as they continue to add customers to our platform.”

           67.   On this news, the price of the Company’s stock increased from $2.85 per share at

the close of trading on March 20, 2018, to $3.35 per share at the close of trading on March 21,

2018.

           68.   On March 30, 2018, defendants Turner O’Donnell, Bozzo, Jimenez-Tuñon,

Thomas, and van Sante caused the Company to file its annual report on Form 10-K with the SEC

for the fiscal year ended December 31, 2017 (the “2017 10-K”), reporting $13.5 million revenue.

The 2017 10-K was signed by Defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Thomas,

and van Sante. In addition, defendants Turner and O’Donnell signed certifications pursuant to

Rule 13a-14(a) and 15d-14(a) under the Exchange Act and the Sarbanes-Oxley Act of 2002

(“SOX”) attesting to the accuracy of the financial statements, the disclosure of any material




511783.1                                          17
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 18 of 75




changes to the Company’s internal controls, and the disclosure of any fraud committed by the

Company, its officers, or its directors.

           69.    Regarding revenue recognition, the 2017 10-K stated:

           For the mobile solutions services the Company recognizes revenues from
           customers accessing our cloud-based application suite in two different service
           offerings, namely managed services and bundled services.

           For managed services, revenues are recognized for network administration services
           provided to end users on behalf of Mobile Network Operators (MNO) and virtual
           Mobile Network Operators (MVNO’s). Managed service revenues are recognized
           monthly based on an average number of end-users managed and calculated on a
           pre-determined service fee per user. For bundled services, the Company provides
           both network administration as well as mobile airtime management services.
           Revenues for bundled services are recognized monthly based on an average number
           of end-users managed and mobile air time and calculated based on a pre-determined
           service fee. Technical services that meet the criteria to be separated as a separate
           unit of accounting are recognized as the services are performed. Otherwise they are
           deferred and recognized over the contract term. Our arrangements with customers
           do not provide the customer with the right to take possession of the software
           supporting the cloud-based application service at any time.

           Telecommunication revenues were recognized when delivery occurred based on a
           pre-determined rate and number of user minutes and number of calls that the
           Company has managed in a given month.

           Professional services and other revenue include fees from consultation services to
           support the business process mapping, configuration, data migration, integration
           and training. Amounts that have been invoiced are recorded in accounts receivable
           and in net billings in excess of revenues or revenue, depending on whether the
           revenue recognition criteria have been met. Revenue for professional and
           consulting services in connection with an implementation or implantation of a new
           customer that is deemed not to have stand-alone value is recognized over the
           contractual period commencing when the subscription service is made available to
           the customer. Revenue from other professional services that provide added value
           such as new features or enhancements to the platform that are deemed to have
           standalone value to the customer or are sold separately from the original hosting
           arrangement, are deferred and revenue recognition occurs when the feature is
           activated.

           70.    The 2017 10-K also stated that Pareteum’s “disclosure controls and procedures

were effective as of December 31, 2017” and that there were “no changes in [its] internal control




511783.1                                           18
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 19 of 75




over financial reporting . . . that have materially affected, or are reasonably likely to materially

affect, [its] internal control over financial reporting.”

           71.    On April 9, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-Tuñon,

and van Sante caused the Company to announce that it expected to report at least $4.1 million in

revenue for the fiscal quarter ended March 31, 2018, representing 47% growth. In the press

release, defendant Turner stated:

           Our TEUM ended the 2017 year with a very strong fourth quarter as demonstrated
           by the acceleration in revenues. This momentum led to a robust first quarter of 2018
           with continued year-over-year growth expected throughout the year. This
           momentum is a result of our success in converting our contract revenue backlog
           into connections which generates revenues.

           72.    On April 16, 2018, defendant Turner caused the Company to publish a letter to

shareholders on its website claiming that “Pareteum is on to a rapid start for 2018 in all meaningful

areas.” The letter also stated, in relevant part:

           We have continued to experience financial improvements during the first few
           months of 2018. With our Software-as-a-Service (SaaS) business model, we have
           excellent visibility into our business operations and revenue recognition. This
           enabled us to pre-announce our first quarter, ended March 31, 2018 revenue, of
           $4.1 million, just a week after the quarter’s ended, and, which represents 47%
           growth for the first quarter ended March 31, 2018. This is significant because it
           represents a reversal of the prior year’s Q1 seasonal revenue decrease, and a
           sequential quarter over quarter revenue increase. This reflects the increasing role
           our Global Cloud is playing in revenue contribution, and, its ongoing potential. It
           is also significant that “connections” (our term representing devices, subscribers
           and their variable usage), which are a lead indicator of revenue, rose to 2,220,000
           as of March 31, 2018. This connections growth of 94% versus the end of the first
           quarter 2017 and 30% from the sequential fourth quarter of 2017, gives
           management confidence.

           73.    On May 7, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-Tuñon,

and van Sante caused the Company to issue a press release announcing first quarter 2018 financial

results, reporting revenue of $4.113 million. The press release also stated, in relevant part:

           Key Business Highlights for First Quarter 2018:



511783.1                                            19
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 20 of 75




                  •       Awarded 14 contracts aggregating to $60 million in total contract
                          value, which added $53 million to 36-month contractual revenue
                          backlog

                  •       Increased 36-month contractual revenue backlog from $147 million
                          at 12/31/17 to $200 million

                  •       Backlog revenue conversion at 103%

                  •       Non-GAAP EPS of $0.02 cents

                  •       Ended Q1 2018 with 2,200,000 connections, a lead indicator of
                          revenue, increased 94% versus the end of the first quarter 2017 and
                          30% from the sequential fourth quarter of 2017, with an additional
                          conversion increase of 70% versus the expected in the 36-month
                          contract backlog for connections

                                                   ***

           Raised 2018 Outlook to At Least 60% Revenue Growth 2018 Outlook:

           Based on our 36-month contractual revenue backlog of $200 million, as of March
           31, 2018, and 2,200,000 connections, we are raising our 2018 outlook. The
           Company now expects 2018 revenue growth of at least 60% over 2017, up from
           the previous provided guidance of 50%. Also, with its current cost structures,
           Pareteum expects positive, EBITDA, and cash from continuing operations for the
           full year 2018. As we convert backlog to connections, our revenue will increase
           and for every incremental dollar of revenue, we expect contribution to our bottom
           line. Our target gross margins are 70-75%.

           74.    The May 2018 8-K also quoted Defendant Turner, who stated the following:

           This quarter represents a record quarterly revenue milestone since we executed our
           turnaround and transformed the business in 2016. I am also extremely pleased and
           proud to report that we generated positive operating cash flow in the first quarter, a
           full quarter earlier than expected. First quarter revenue would have been $4.22
           million, but we instituted Accounting Standard for Revenue Recognition (606) for
           our SaaS business model and did not recognize $107,000 of deferred revenue in the
           first quarter. All of our profitability metrics improved dramatically; Adjusted
           EBITDA, EBITDA, operating loss and cash flow from operations. Key
           performance indicators of connections, backlog conversion, connection values,
           revenue per employee and churn continue to all move in the right direction and give
           us confidence in our overall strategy and business execution. We also invested in
           product development and sales and marketing during the quarter, as we prepare to
           scale our business for expected growth and profitability. Our TEUM remains laser
           focused on converting backlog to revenue, servicing our clients, selling into new
           geographical markets and creating shareholder value.



511783.1                                            20
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 21 of 75




(Emphasis in original).

           75.    On May 11, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-Tuñon,

and van Sante caused the Company to file its quarterly report on Form 10-Q with the SEC for the

period ended March 31, 2018 (the “1Q18 10-Q”), affirming the previously reported financial

results. The report was signed by defendants Turner and O’Donnell, who also signed certifications

pursuant to SOX attesting to the accuracy of the 1Q18 10-Q.

           76.    Regarding controls over financial reporting, the 1Q18 10-Q stated that its

“disclosure controls and procedures are effective.” The report also stated, in relevant part:

           Changes in Internal Control Over Financial Reporting

           On January 1, 2018, the Company adopted ASC Topic 606, “Revenue from
           Contracts with Customers” and other than this change and related update to the
           Company’s internal controls, there have been no additional changes in the
           Company’s internal control over financial reporting that occurred during the
           Company’s fiscal quarter ended March 31, 2018 that has materially affected, or is
           reasonably likely to materially affect, the Company’s internal control over financial
           reporting.

           77.    Regarding compliance with GAAP, the 1Q18 10-Q stated, in relevant part:

           The interim condensed consolidated financial statements have been prepared in
           accordance with accounting principles generally accepted in the United States, or
           GAAP, for interim financial information and with the instructions to Securities and
           Exchange Commission, or SEC, Form 10-Q and Article 10 of SEC Regulation SX.
           They do not include all the information and footnotes required by GAAP for
           complete financial statements. Therefore, these financial statements should be read
           in conjunction with our audited consolidated financial statements and notes thereto
           for the year ended December 31, 2017, included in our 2017 Annual Report on
           Form 10-K filed with the SEC on March 30, 2018, referred to as our 2017 Annual
           Report.

           The interim condensed consolidated financial statements included herein are
           unaudited; however, they contain all normal recurring accruals and adjustments
           that, in the opinion of management, are necessary to present fairly our results of
           operations and financial position for the interim periods. The results of operations
           for the three months ended March 31, 2018 are not necessarily indicative of the
           results to be expected for future quarters or the full year.




511783.1                                            21
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 22 of 75




           78.    On July 10, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-Tuñon,

and van Sante caused Pareteum to announce that it expected to report at least $5.75 million in

revenue for the fiscal quarter ended June 30, 2018, representing 78% growth over the prior year

period and 40% sequential growth.

           79.    The press release also quoted defendant Turner:

           [We] surged into 2018 with strong first quarter results, demonstrated by the
           acceleration in revenues and connections. This momentum has continued into the
           second quarter, at an accelerating rate, because of rapid conversions of our 36
           Month Contractual Revenue Backlog. We see this translating into our best quarter,
           ever. We anticipate continued improvement in our results and execution of our
           long-term strategies, aimed at open mobility and open applications, globally
           delivered as part of excellent customer experiences in every engagement.

           80.    On August 2, 2018, defendants Turner, O’Donnell, Thomas, Jimenez-Tuñon, and

van Sante caused Pareteum to announce that its backlog had grown to $301 million, “a 393%

increase from a year earlier, when in July 2017, [its] 36MCRB was $61 million.”

           81.    In the same press release, defendant Turner stated:

           Our customers are telling us that ‘telecom needs to change’. We have been
           listening. We are ‘software’, and, that is what has changed, and will even more
           disruptively continue to change how we receive content and communicate.
           Pareteum, and, its Global Software Defined Cloud, have made dramatic leaps
           forward in fulfilling our vision of software-driven open mobility and applications
           that make our customers happy. The evidence is clear in the number of new
           contracts being signed and the rate at which customers are subscribing to our
           software services. This latest triumph delivers on what we said we would do, and
           the results show it. We are a force to be reckoned with. Our momentum will not
           stop here: our vision to provide connectivity for Any Device, Any Network,
           Anywhere™, continues to disrupt the industry. We are on a torrid sales pace and
           we are On Fire with relentless forward motion and passion for customers and
           meeting their global service needs.

(Emphasis in original).

           82.    The above statements in ¶¶ 52-53, 55-64, 66, 68-81 were materially misleading

because they failed to disclose: (1) that the Company was unlikely to collect revenue from certain

customer transactions; (2) that, as a result, Pareteum had improperly recognized revenue derived


511783.1                                          22
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 23 of 75




from these transaction; (3) that, as a result, Pareteum’s revenue backlog and accounts receivable

were overstated; (4) that, as a result, the Company’s 36-month contractual revenue backlog was

not indicative of the Pareteum’s growth potential; (5) that the Company was reasonably likely to

restate certain financial statements; and (6) that certain of the Company’s officers and directors,

including defendants Turner and O’Donnell, had ties to various failed stock promotions and

schemes, as well as to entities associated with known stock manipulator Barry Honig, thereby

violating Pareteum’s Code of Conduct.

           83.    On August 3, 2018, defendants Turner, Jimenez-Tuñon, Thomas, and van Sante

issued a definitive proxy statement soliciting stockholder votes in advance of the Company’s

annual meeting to be held on September 13, 2018. In the 2018 Proxy Statement, these four

Individual Defendants solicited stockholder votes in favor of seven management proposals,

including: (i) a proposal to acquire Artilium plc in exchange for the Company’s common stock;

(ii) a proposal to elect Turner, Jimenez-Tuñon, Thomas, and van Sante to new terms as directors;

(iii) a proposal to approve the 2018 Long-Term Incentive Compensation Plan (the “2018 Incentive

Plan”); and (iv) a proposal to approve compensation for Pareteums named executive officers.

           84.    The proxy statement disclosed that the Board had determined that defendant Turner

was not an independent director. According to the proxy statement, the Board maintained an Audit

Committee tasked with oversight of, among other things, the Company’s financial statements:

           The Audit Committee is composed of Messrs. van Sante (member since February
           18, 2016) and Jimenez-Tuñon (member since March 1, 2017) and Ms. Thomas
           (member since July 25, 2017, Chairwoman effective September 13, 2017). Ms.
           Thomas serves as the Audit Committee financial expert. The Audit Committee met
           four times during 2017 and acted by unanimous written consent four times in 2017.
           Each of the then-current members was present at all of the Audit Committee
           meetings held during 2017.

           The Audit Committee oversees our corporate accounting, financial reporting
           practices and the audits of financial statements. For this purpose, the Audit and



511783.1                                          23
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 24 of 75




           Committee has a charter (which is reviewed annually) and performs several
           functions. The Audit Committee:

                    evaluates the independence and performance of, and assesses the
                     qualifications of, our independent auditor, and engages such independent
                     auditor;

                    approves the plan and fees for the annual audit, quarterly reviews, tax and
                     other audit-related services, and approves in advance any non-audit service
                     to be provided by the independent auditor;

                    reviews and approves related-party transactions;

                    monitors the independence of the independent auditor and the rotation of
                     partners of the independent auditor on our engagement team as required by
                     law;

                    reviews the financial statements to be included in our Annual Report on
                     Form 10-K and Quarterly Reports on Form 10-Q and reviews with
                     management and the independent auditors the results of the annual audit
                     and reviews of our quarterly financial statements;

                    oversees all aspects our systems of internal accounting control and
                     corporate governance functions on behalf of the Board of Directors; and

                    provides oversight assistance in connection with legal, ethical and risk
                     management compliance programs established by management and the
                     Board of Directors, including Sarbanes-Oxley implementation, and makes
                     recommendations to the Board of Directors regarding corporate governance
                     issues and policy decisions

           85.       With respect to the Company’s Code of Conduct, the 2018 proxy statement stated,

“[t]he code of conduct applies to all employees, as well as each member of our Board of Directors.

All employees are required to read the code of conduct and affirm in writing their acceptance of

the code.”

           86.       Regarding non-employee director compensation, the 2018 proxy statement told

stockholders that Jimenez-Tuñon received $374,065 in compensation from Pareteum in 2017 for

his service on the Board, Thomas received $99,608, and van Sante received $346,517. In addition

to this excessive compensation, the 2018 Incentive Plan authorizes the issuance of eight million



511783.1                                             24
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 25 of 75




shares of the Company’s common stock, with a 15% annual increase to the total number of

reserved shares, for equity awards to Pareteum employees and directors.

           87.    According to the 2018 proxy statement, the 2018 Incentive Plan is administered by

the Board or by one or more committees appointed by the Board:

           The Board of Directors shall administer the 2018 Plan. The Board of Directors may,
           by resolution, appoint the Compensation Committee to administer the 2018 Plan
           and delegate its powers under the 2018 Plan for purposes of Awards granted to
           Eligible Employees and Consultants.

Thus, equity pursuant to the 2018 Incentive Plan is effectively awarded at the discretion of the

Board.

           88.    The 2018 proxy statement solicited shareholder ratification of the 2018 Incentive

Plan, which had been approved by the Board in July 2018.

           89.    The 2018 Proxy Statement was materially misleading because it failed to disclose:

(1) that the Company was unlikely to collect revenue from certain customer transactions; (2) that,

as a result, Pareteum had improperly recognized revenue derived from these transaction; (3) that,

as a result, Pareteum’s revenue backlog and accounts receivable were overstated; (4) that, as a

result, the Company’s 36-month contractual revenue backlog was not indicative of the Pareteum’s

growth potential; (5) that the Company was reasonably likely to restate certain financial

statements; (6) that certain of the Company’s officers and directors, including defendants Turner

and O’Donnell, had ties to various failed stock promotions and schemes, as well as to entities

associated with known stock manipulator Barry Honig, thereby violating Pareteum’s Code of

Conduct; (7) that it misrepresented the Board’s actual activities with respect to financial reporting

while soliciting votes to reelect and compensate directors who were breaching their fiduciary

duties; and (8) that each of the non-employee directors was interested in their own grants of

discretionary compensation.



511783.1                                          25
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 26 of 75




           90.       On August 6, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce its second quarter 2018 financial results

in a press release that stated, in relevant part:

           Key Financial Highlights for Second Quarter 2018 Year over Year:

                     •      Revenues increased by 85% to $6 million

                     •      Net Income of $1.7 million versus net loss of ($1.3 million) in the
                            second quarter of 2017

                     •      EBITDA improved by over $898K, or 298%, to $597,263

                     •      Adjusted EBITDA improved by over $834K, or 180%, to $1.3
                            million

                     •      Operating loss reduced by $776K, or 66%, to $397K

                     •      Increase in total assets from $11.6 million to $33.1 million

                     •      Cash balance of $19.2 million

                     •      Operating cash flow adjusted for restructuring and acquisition
                            related costs of $565 for the six months ended June 30, 2018

                     •      Initiated reporting on dollar based expansion rate where customers
                            of record in 2017 have grown their revenue dollar spending by 161%
                            in Q2 vs Q1

           Key Business Highlights for Second Quarter 2018:

                    Awarded 13 contracts aggregating to $55 million in total contract value,
                     which added $55 million to 36-month Contractual Revenue Backlog

                    Increased 36-month Contractual Revenue Backlog from $200 million at
                     End of the first quarter of 2018 to $276 million; includes $21 million
                     incremental from existing contracts

                    Contractual Revenue Backlog conversion rate at 106%

                    Ended the second quarter of 2018 with 2,713,600 Connections, an increase
                     of 225% over the end of the second quarter of 2017 and 23% higher than
                     the first quarter of 2018

(Emphasis in original)



511783.1                                             26
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 27 of 75




           91.    In the press release, defendant Turner stated:

           The quarter ended June 30, 2018, marks the achievement of materially significant
           milestones for Pareteum as it continues to evolve into a high-growth, software-
           based, enabling cloud services company. Our results include attainment of positive
           Net Income and positive EBITDA for the first time in Company history.
           Surpassing $6 million in revenues in the second quarter demonstrates the
           efficiency of our employees in converting our Contract Revenue Backlog into
           revenue. Today we operate with our Global Enablement Cloud, fueled by the award
           winning, and, customer affirmed, software applications, solutions and application
           programming interfaces (APIs). It is this combination that is making our services
           and software the developer community’s first choice for connectivity and
           communications. We generated positive EBITDA and Net Income, validating the
           efficient scalability of our business. We are continuing to grow our revenues,
           clearly seen in our results as we are driving financial performance and cash to the
           bottom line. Key performance indicators of Connections, Contract Revenue
           Backlog conversion, Connection values, revenue-per-employee and churn
           continue to all move in the right direction and give us confidence in our overall
           strategy and business execution. Our TEUM remains laser focused on converting
           backlog to revenue, servicing our clients, selling into new geographical markets
           and creating shareholder value.

(Emphases added.)

           92.    On August 13, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to file its quarterly report on Form 10-Q with the SEC

for the period ended June 30, 2018 (the “2Q18 10-Q”), affirming the previously reported financial

results. The report was signed by defendants Turner and O’Donnell, who also signed certifications

pursuant to SOX attesting to the accuracy of the 2Q18 10-Q.

           93.    Regarding controls over financial reporting, the 2Q18 10-Q stated that Pareteum’s

“disclosure controls and procedures are effective.” The report also stated, in relevant part:

           Changes in Internal Control Over Financial Reporting

           On January 1, 2018, the Company adopted ASC Topic 606, “Revenue from
           Contracts with Customers” and other than this change and related update to the
           Company’s internal controls, there have been no additional changes in the
           Company’s internal control over financial reporting that occurred during the
           Company’s fiscal quarter ended March 31, 2018 that has materially affected, or is
           reasonably likely to materially affect, the Company’s internal control over financial
           reporting.


511783.1                                            27
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 28 of 75




           94.    Regarding compliance with GAAP, the 2Q18 10-Q stated, in relevant part:

           The interim condensed consolidated financial statements have been prepared in
           accordance with accounting principles generally accepted in the United States, or
           GAAP, for interim financial information and with the instructions to Securities and
           Exchange Commission, or SEC, Form 10-Q and Article 10 of SEC Regulation SX.
           They do not include all the information and footnotes required by GAAP for
           complete financial statements. Therefore, these financial statements should be read
           in conjunction with our audited consolidated financial statements and notes thereto
           for the year ended December 31, 2017, included in our 2017 Annual Report on
           Form 10-K filed with the SEC on March 30, 2018, referred to as our 2017 Annual
           Report.

           The interim condensed consolidated financial statements included herein are
           unaudited; however, they contain all normal recurring accruals and adjustments
           that, in the opinion of management, are necessary to present fairly our results of
           operations and financial position for the interim periods. The results of operations
           for the three and six months ended June 30, 2018 are not necessarily indicative of
           the results to be expected for future quarters or the full year.

           95.    On September 13, 2018, the Company filed with the SEC a Form 8-K disclosing

the results from the votes on the proposals contained in the 2018 proxy statement. In particular:

(i) the Artilium acquisition was approved; (ii) Turner, Jimenez-Tuñon, Thomas, and van Sante

were reelected to terms as directors; and (iii) the 2018 Incentive Plan was ratified.

           96.    On September 17, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce that it had entered into new contracts

worth a total of $50 million in August 2018. In the press release, defendant Turner stated that

“[c]ustomers are accelerating new revenues and substantial savings in ever increasing numbers.”

           97.    The same day, defendant Turner promoted Pareteum’s contract with Eyethu Mobile

Network on his Twitter account:




511783.1                                           28
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 29 of 75




           98.    On October 2, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused Pareteum to announce that it had entered into new contracts yielding

$15 million over three years. The press release stated, in relevant part:

           [The Company] today announced that it has signed new contracts with Parallax
           Health Sciences in the U.S., oneCentral in the Netherlands, and Naledi in South
           Africa totaling $15 Million over three years. New customers will use Pareteum’s
           cloud platform as a service offering to enable voice, mobile, and device and data-
           monitoring for their companies. These use cases are made possible through the
           recently-merged Artilium and Pareteum products.

                                                 ***

           “Pareteum’s momentum continues to grow as we close on these multimillion dollar
           contracts,” said Vic Bozzo, chief executive officer of Pareteum. “With these new
           use cases, we are not only building a pipeline for our growing business, but also
           enabling mobile solutions for companies across industries, including the ever-
           important healthcare technology space.

           99.    On October 5, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce that it expected to report at least $8 million

in revenue for the fiscal quarter ended September 30, 2018, representing 129% growth over the

prior year period and 33% sequential growth. In the press release, defendant Turner stated:

           Pareteum continues to surge through 2018; with our expectation of superior
           financial and operating results for the third quarter. Our acceleration in revenues
           and connections proves it, and there’s more to come. We are focused on forward
           momentum, and it is happening as we move into the fourth quarter. Why? Because
           our existing customers are buying more from us and we are signing on new ones.
           This sales performance, coupled with our daily-accelerating 36-Month
           Contractual Revenue Backlog conversion, provides a favorable outlook for our
           business, even before we complete the operational integration of our newly-


511783.1                                           29
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 30 of 75




           acquired Artilium, which is also performing well. We are in a good place for our
           company.

(Emphases added.)

           100.   On October 8, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce that it had entered into a three-year

contract with a new customer in Asia for over $50 million. The press release stated:

           [The Company] today announced a $50 million contract with One Development,
           Thailand’s first mobile virtual network aggregator and enabler, and leader in the
           country’s growing mobile virtual network operator market. Pareteum’s cloud
           software platform will power One Development’s ability to offer a turnkey solution
           to the over 50 companies that have obtained a mobile virtual network operator
           license in Thailand.

           101.   On October 17, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce that it had entered into agreements with

four new customers for $8 million. The press release also quoted Pareteum’s Chief Revenue

Officer, Rob Mumby (“Mumby”):

           Pareteum is excited to be at MVNO North America, where we look forward to
           meeting new customers like monogoto and Nextelle. Our customers are the reason
           Pareteum’s momentum continues to grow. . . .With these new use cases, we are not
           only building a pipeline for our growing business, but also showing potential
           customers the broad reach of our platform as a service, including smart metering
           and pet tech.

           102.   On October 24, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused Pareteum to announce that its backlog had increased to $500 million,

in part due to the Company’s acquisition of Artilium, a software development company. The press

release stated:

           [The Company] today announced that its current 36-Month Contractual Revenue
           Backlog (36MCRB) has grown to $500 million; this number includes the backlog
           incorporated with Pareteum’s recent acquisition of Artilium and excludes certain
           monthly recurring revenue streams deriving from that acquisition for which long-
           term contracts are not in place.



511783.1                                          30
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 31 of 75




                 This milestone for Pareteum represents a 1,150% increase year over year
                  since 2016: at year end 2016, Pareteum announced $40 million 36MCRB;
                  at year end 2017, the company announced $147 million; and now, ten
                  months into this year, Pareteum has reached $500 million in 36MCRB.

                 During the same period, Pareteum’s quarterly booked revenue increased by
                  260%.

                 The company continues to convert backlog at greater than 100% of the
                  contract schedules over the life of the agreement.

           103.   On November 7, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused the Company to announce its third quarter 2018 financial results in

a press release that stated, in relevant part:

                 Revenues of $8 Million, up 129% Year-Over-Year

                 Adjusted EBITDA of $1.8 Million

                 Non-GAAP EPS of $0.01

                 Raised 2018 Outlook to 100% Revenue Growth

                 Dollar-Based Net Expansion Rate of 147%

           Key Financial Highlights for Third Quarter 2018 Year over Year:

                 Revenues increased by 129% to $8 million

                 Adjusted EBITDA improved by over $1.2 million, or 195%, to $1.8 million

                 Non-GAAP Earnings Per Common Share improved to $0.01 for Q3 2018,
                  compared to ($0.12) for Q3 2017

                 Increase in total assets from $10 million to $35 million

                 Cash balance of $18.9 million

                 Dollar-based expansion rate where customers of record in 2017 have grown
                  their revenue dollar spending by 147% in the third quarter of 2018 versus
                  the third quarter of 2017

           Key Business Highlights for Third Quarter 2018:

                 Awarded 19 contracts aggregating to $403 million in total contract value,
                  which added $127 million to 36-month Contractual Revenue Backlog


511783.1                                           31
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 32 of 75




                 Increased 36-Month Contractual Revenue Backlog from $276 million at
                  end of the second quarter of 2018 to $403 million; includes $72 million
                  incremental from existing contracts

                 Contractual Revenue Backlog conversion rate at 100%

                 Ended the third quarter of 2018 with 2,903,000 Connections, an increase of
                  127% over the end of the third quarter of 2017 and 7% higher than the
                  second quarter of 2018

           “The quarter ended September 30, 2018, marks our continued evolution into a high-
           growth, software-based, enabling cloud services company. Surpassing $8 million
           in revenues in the third quarter demonstrates the efficiency of our employees in
           converting our Contract Revenue Backlog into revenue. Our results include
           growth in adjusted EBITDA, which reflects the scalability of our recurring revenue
           SaaS business model. Subsequent to the end of the third quarter, we closed the
           Artilium acquisition and have been busy integrating and streamlining the
           businesses and eliminating redundant expenses. We are continuing to grow our
           revenues, clearly seen in our results as we are driving financial performance and
           cash to the bottom line. Key performance indicators of Connections, Contract
           Revenue Backlog conversion, Connection values, revenue-per-employee and
           churn continue to all move in the right direction and give us confidence in our
           overall strategy and business execution. Our TEUM remains laser focused on
           converting backlog to revenue, servicing our clients, selling into new geographical
           markets and creating shareholder value,” said Hal Turner, Pareteum’s Founder,
           Executive Chairman and Principal Executive Officer.

(Emphases added.)

           104.   On November 14, 2018, defendants Turner, O’Donnell, Bozzo, Thomas, Jimenez-

Tuñon, and van Sante caused Pareteum to file its quarterly report on Form 10-Q with the SEC for

the period ended September 30, 2018 (the “3Q18 10-Q”), affirming the previously reported

financial results. The report was signed by defendants Turner and O’Donnell who also signed

certifications pursuant to SOX attesting to the accuracy of the 3Q18 10-Q.

           105.   Regarding controls over financial reporting, the 3Q18 10-Q stated that Pareteum’s

“disclosure controls and procedures are effective.” The report also stated, in relevant part:

           Changes in Internal Control Over Financial Reporting

           On January 1, 2018, the Company adopted ASC Topic 606, “Revenue from
           Contracts with Customers” and other than this change and related update to the


511783.1                                           32
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 33 of 75




           Company’s internal controls, there have been no additional changes in the
           Company’s internal control over financial reporting that occurred during the
           Company’s fiscal quarter ended September 30, 2018 that has materially affected,
           or is reasonably likely to materially affect, the Company’s internal control over
           financial reporting.

           106.   Regarding compliance with GAAP, the 3Q18 10-Q stated:

           The interim condensed consolidated financial statements have been prepared in
           accordance with accounting principles generally accepted in the United States, or
           GAAP, for interim financial information and with the instructions to Securities and
           Exchange Commission, or SEC, Form 10-Q and Article 10 of SEC Regulation SX.
           They do not include all the information and footnotes required by GAAP for
           complete financial statements. Therefore, these financial statements should be read
           in conjunction with our audited consolidated financial statements and notes thereto
           for the year ended December 31, 2017, included in our 2017 Annual Report on
           Form 10-K filed with the SEC on March 30, 2018, referred to as our 2017 Annual
           Report.

           The interim condensed consolidated financial statements included herein are
           unaudited; however, they contain all normal recurring accruals and adjustments
           that, in the opinion of management, are necessary to present fairly our results of
           operations and financial position for the interim periods. The results of operations
           for the three and nine months ended September 30, 2018 are not necessarily
           indicative of the results to be expected for future quarters or the full year.

           107.   On February 13, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused Pareteum to announce that it had acquired iPass, Inc. in a stock

transaction valued at approximately $30 million. In the press release, defendant Turner stated:

           We’re delighted to announce the completion of our acquisition of iPass. We will
           now accelerate as one company with combined software products and services, the
           expansion of addressable markets and the resulting executive and operating talent.
           Our integration with iPass immediately grows our installed Connections base,
           adding marquee brands to our portfolio of customers, and it also materially
           enhances our software portfolio of services, and adds global access to the world’s
           largest Wi-Fi network.

           108.   The next day, on February 14, 2019, defendants Turner, O’Donnell, Bozzo,

Jimenez-Tuñon, Lippert and van Sante caused Pareteum to announce six new three-year contracts,

“worth a total of $15 million.” The press release also stated: “Combined with previously

announced contracts, Pareteum’s 36-month contractual revenue backlog now totals $615 million.”


511783.1                                           33
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 34 of 75




           109.   That same day, on February 14, 2019, Iroquois Capital Management, LLC, which

previously had owned over 3.57 million shares of Company stock, announced that it had liquidated

all of its Pareteum holdings. Upon this news, the price of the Company’s stock increased from

$3.19 per share at the close of trading on February 14, 2019, to $3.73 per share at the close of

trading on February 15, 2019.

           110.   On February 15, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused the Company to announce twelve new agreements that added $49

million to Pareteum’s backlog. The press release also stated:

           “Pareteum is experiencing great success with developers and enterprises for our
           cloud software solutions,” said Rob Mumby Chief Revenue Officer. “With the
           addition of these new agreements, we’re confident we will continue accelerating
           our growth as the market’s first choice for cloud software communications
           solutions, expanding our ever growing reach, empowering businesses worldwide.”

           Pareteum Executive Chairman and Principal Executive Officer Hal Turner
           commented, “We love our customers, whether they are simply buying more from
           us or are new customer relationships deriving value from the significant savings
           and new revenues we help them generate. These new January agreements reinforce
           how easy it is to do business with TEUM and is yet another step in our mission to
           connect every person and “every(thing)” through open mobility and applications
           everywhere.”

           111.   On February 20, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused Pareteum to announce six more agreements in a press release that

stated:

           “We continue to move signed customers from our contract backlog into
           production and revenue generation mode, delivering immediate value,” said Vic
           Bozzo, Chief Executive Officer of Pareteum.

           Pareteum Executive Chairman and Principal Executive Officer Hal Turner
           comments, “We are rapidly bringing our customers into service production,
           enabling them to realize their business plans, creating unique mobility and
           application software solutions. The ability to quickly accomplish all this, without
           heavy infrastructure or software development cost, keeps our customers coming
           back for more.”



511783.1                                           34
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 35 of 75




(Emphasis added.)

           112.   On February 26, 2019, while the price of the Company’s stock was trading

approximately 25% higher than it had traded at the time of the iPass, Inc. acquisition, defendants

Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert and van Sante caused Pareteum to issue a

press release announcing that the Company had entered into the Post Road Credit Facility. The

press release stated the following:

           Pareteum Executive Chairman and Principal Executive Officer Hal Turner
           commented, “During 2018, we showed our ability to convert our contractual
           revenue backlog into tangible results. This financing gives us a new currency
           with which to support our aggressive market consolidation through accretive
           acquisitions and organic growth strategy and improves leverage in the business to
           respect the value that management places on equity. The facility will allow us to
           continue on our current growth trajectory in 2019 and the future.”

           The credit facility was led by Post Road Group and is a milestone transaction for
           Pareteum’s mission to connect every person and every(thing)™. The credit facility
           provides financing secured through Pareteum’s existing recurring revenue
           streams from its software as a service platform, as well as its growing intellectual
           property portfolio. The transaction enables Pareteum to continue to demonstrate
           its ability to grow revenues on an organic as well as inorganic basis, globally.

           Approximately $11 million of the initial draw will be used to repay the debt from
           Fortress Credit Corp. assumed in the iPass transaction. Remaining terms of the
           transaction are disclosed in Pareteum’s regulatory filings.

(Emphases added.)

           113.   On March 5, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert

and van Sante caused Pareteum to announce that “twenty new customers have executed 3-year

contracts during February 2019, valued at $30 million in the [C]ompany’s expanding 36-month

contractual revenue backlog.”

           114.   On March 7, 2019, defendant Turner caused the Company to publish a letter to

shareholders on its website, stating:

           Dear Fellow Shareholders,



511783.1                                           35
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 36 of 75




           In September 2018 I wrote a THANK YOU to you for your demonstrable support
           of Pareteum as you approved the Artilium acquisition. At that time, it was clear that
           you provided your support to us which in turn affirmed our clear mandate to hyper-
           accelerate growth in accretive ways, be it through our continued stellar sales
           growth, or, through additional successful strategic alliances which is how we
           began our Artilium acquisition. We certainly expect to continue our market
           disruption, using our software to fuel our ambitions, business plans and
           strategies.

                                                   ***

           Looking forward, we are a company with ambitious plans for continued growth and
           profitability. On our upcoming earnings call, scheduled for March 12, 2019, you
           will hear about our 2018 successes that have laid a strong foundation as we set even
           more challenging 2019 goals. Our growth will continue from our current customers
           who continue to buy more from us. We will also see many new customers enter our
           client rosters, and because of our iPass acquisition, we have opened completely new
           market segments in the enterprise sector. We fully expect to be the market leader
           in cloud based communications software as a service, as we execute on our
           business plan.

                                                   ***

           We have been updating you on our progress through our recent press releases,
           which we will continue to do. As we maintain our laser focus on growth, we
           measure ourselves by new customers joining us (36MCRB), service deployment
           (conversion of our 36MCRB), growth from our customer base with new product
           and services adoption, and clearly taking maximum advantage of our ability to
           make all of our services available to every customer, no matter if they were an
           iPass, Artilium, or Pareteum customer …now it is a One TEUM customer base. We
           expect material productivity enhancement to continue as we use our own software
           to scale our business. We consider internal communications with our TEUMATES,
           and with you as shareholders, to be a cornerstone of organization effectiveness.

           We are well positioned now to drive dramatic increases in our scale and become
           the recognized market leader through the value we create for our customers and
           shareholders. We expect to continue to attract long-term institutional investors
           who believe in our proven ability to execute our plans and scale the company.
           Additionally, you will have read that we have improved our capital gain plans by
           the addition of a $50 million debt facility, initially being used to fully repay iPass’
           approximately $11 million debt on better terms, and which puts us in a position to
           act immediately when accretive opportunities, that further improve Pareteum, are
           identified. We also believe that leveraging our business in this way demonstrates
           management’s confidence in our business and equity value.




511783.1                                             36
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 37 of 75




           As you have heard me say many times, “we are all in sales!” We are driving hard,
           everyday to acquire new customers, upsell our existing customers and
           aggressively convert our 36MCRB.

(Emphasis added).

           115.   On March 12, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused the Company to issue a press release announcing its fourth quarter

and full year 2018 financial results. According to the press release, Pareteum’s 36-month

contractual revenue backlog had quadrupled to $615 million for the full year. Pareteum’s press

release stated, in relevant part:

           “2018 was a record year for Pareteum, achieving over 139% year-over-year
           revenue growth driven by the effectiveness of our cloud-based platform, innovative
           product solutions, employee talent and leading customers. In fourth quarter of 2018,
           we reported 256% year-over-year revenue growth, which included the first full
           quarter of our accretive Artilium acquisition,” commented Hal Turner, Pareteum’s
           Founder, Executive Chairman and Principal Executive Officer. “We are extremely
           pleased with Pareteum’s significant results in 2018 which are attributed to our
           TEUM’s laser focus on sales expansion and operational improvements. Looking
           ahead to 2019, we are very excited about the tremendous opportunities for Pareteum
           given the strong industry dynamics; our visibility into future revenue from our 36
           Month Contractual Revenue Backlog; and, the augmented talent, product, services,
           network expansion and productivity improvements implicit from our strategic
           acquisitions.”

           FOURTH QUARTER 2018 FINANCIAL RESULTS:

           (Unless otherwise noted, all comparisons are made to the fourth quarter of
           2017)

                 Total revenues increased 256% to $14.3 million

                 In December of 2018 our Global Software Defined Cloud (GSDC) revenue
                  was 51% of our total revenue, with 35% in Managed Services (MSP)
                  revenues, and Super API of 14%

                 Adjusted EBITDA increased 82% to $2.34 million

                 Non-GAAP EPS of $0.02 cents

                 Artilium financials are fully consolidated and accretive in Pareteum’s fourth
                  quarter results


511783.1                                           37
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 38 of 75




                 Net Dollar-based expansion rate represented 214% growth

           FULL YEAR 2018 FINANCIAL RESULTS:

           (Unless otherwise noted, all comparisons are made to full year of 2017)

                 Revenues increased 139% to $32.4 million

                 Adjusted EBITDA improved 199% year-over-year to $6.4 million

                 Non-GAAP EPS of $0.09 cents compared to $0.05 cents for year ending
                  2017

                 We ended the year with a $6.1 million cash balance and no secured debt

           KEY 2018 OPERATIONAL METRICS:

                 36-month Contractual Revenue Backlog quadrupled to $615 million for the
                  full year 2018, up from $147 million in 2017 with a conversion rate to
                  revenue of 100%

                 Connections increased 252% to 4,609,000 for the full year 2018, and grew
                  59% sequentially in the fourth quarter of 2018

                 Fourth quarter average annualized revenue per employee of $415,000, an
                  improvement of 78% year-over-year

                                                 ***

           RECENT BUSINESS HIGHLIGHTS:

                 The Company completed the acquisition of Artilium in late September
                  bringing several strategic advantages including an increased product
                  offering; larger addressable market in Europe; expanded our executive,
                  operational and sales talent; and enhanced our cloud platform with key
                  operating support systems (OSS) and the internet of things (IOT)
                  capabilities

                 In February 2019, Pareteum completed the acquisition of iPass, delivering
                  key strategic benefits including an intelligent Wi-Fi connectivity platform;
                  deep relationships with marquis enterprise customers; strong process,
                  procedures and systems; and strong talent particularly on the technology
                  development side

                 The Company closed a $50M credit facility with Post Road Group in
                  February




511783.1                                          38
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 39 of 75




                 2019. An initial draw of $25M will be used to repay the debt and transaction
                  costs associated with the iPass transaction and to facilitate accelerated
                  organic growth and potential M&A transactions

           2019 FULL YEAR GUIDANCE:

           We expect revenue to be between $105 million and $115 million for the full year
           of 2019. Adjusted EBITDA and Cash Flow, net of restructuring and acquisition
           costs will be positive for the year.

           We are expecting 2019 revenue growth in the range of 225% to 260% year-over-
           year, outpacing the market growth rate fivefold to be updated quarterly.

(Emphasis in original).

           116.   During a conference call held the same day in connection with the results, defendant

Turner stated:

           Pareteum delivered excellent results in 2018 as well as in the fourth quarter of 2018.
           Pareteum’s prospects are now the very best, more than ever before in our history.
           There is a clear path ahead for dramatic revenue growth and this is fueled by the
           growth of our 36 Month Contractual Revenue Backlog and its conversion of that
           backlog into billing customers. Artilium, which we acquired in October of 2018,
           has performed extraordinarily well. Bart, I want to thank you and all of our new
           Artilium teammates for that. Artilium was accretive to earnings and revenue just as
           we said that it would be. Well done, Bart and team.

           Since our acquisition of iPass closed just a few weeks ago, many good things have
           happened. We've got newly -- new high experienced teammates joining with their
           extremely solid business acumen, their operating muscle, and importantly, we see
           that our new teammates are highly energized by the significantly expanded
           prospects that come with their being part of Pareteum.

                                                   ***

           For the remainder of 2019, we have a current robust pipeline of another 29
           prospective sales transactions, and that's what's been identified just through mid-
           March. Pareteum’s potential addition to our 36-month contractual revenue from
           these identified customers in our pipeline is currently $166 million.

(Emphasis added.)

           117.   Notably, during the call, defendant Turner pointed out that defendant McCarthy

maintained the Company’s backlog spreadsheets, stating, “Denis maintains our 36-month




511783.1                                            39
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 40 of 75




contractual revenue backlog spreadsheets and analysis. So I’ll turn to him for more detail on that.

Denis?”

           118.   During the same conference call, defendant McCarthy stated, in relevant part:

           We generated $14.3 million of revenue in the fourth quarter and our gross margins
           were 63%, in line with expectations post the Artilium acquisition.

                                                  ***

           Our key performance indicators continue to exceed plans. Connections, which is
           our term for subscribers, devices and their connectivity usage, have grown over
           4point -- to over 4.6 million at the end of the fourth quarter. 36 Month Contractual
           Revenue Backlog converted into live production incremental monthly revenue was
           at 97% of scheduled conversion for the fourth quarter while we're maintaining an
           average over 100% for the year.

                                                  ***

           Finally, as we mentioned during our last call, we are decidedly a growth company.

           119.   On March 15, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused the Company to announce “ten new customers have executed three-

year contracts during early March 2019, valued at $17 million in the company’s expanding 36-

month contractual revenue backlog.”

           120.   On March 18, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert, and van Sante caused the Company to file its annual report on Form 10-K with the SEC

for the period ended December 31, 2018 (the “2018 10-K”), affirming the previously reported

financial results.     Defendants Turner and O’Donnell signed certifications pursuant to SOX

attesting to the accuracy of the 2018 10-K.

           121.   Regarding revenue recognition, the 2018 10-K stated, in relevant part:

           For the mobile solutions services the Company recognizes revenues from
           customers accessing our cloud-based application suite in two different service
           offerings, namely managed services and bundled services.




511783.1                                           40
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 41 of 75




           For managed services, revenues are recognized for network administration services
           provided to end users on behalf of Mobile Network Operators (MNO) and virtual
           Mobile Network Operators (MVNO’s). Managed service revenues are recognized
           monthly based on an average number of end-users managed and calculated on a
           pre-determined service fee per user. For bundled services, the Company provides
           both network administration as well as mobile airtime management services.
           Revenues for bundled services are recognized monthly based on an average number
           of end-users managed and mobile air time and calculated based on a pre-determined
           service fee. Technical services that meet the criteria to be separated as a separate
           unit of accounting are recognized as the services are performed. Otherwise they are
           deferred and recognized over the contract term. Our arrangements with customers
           do not provide the customer with the right to take possession of the software
           supporting the cloud-based application service at any time.

           Telecommunication revenues were recognized when delivery occurred based on a
           pre-determined rate and number of user minutes and number of calls that the
           Company has managed in a given month.

           Professional services and other revenue include fees from consultation services to
           support the business process mapping, configuration, data migration, integration
           and training. Amounts that have been invoiced are recorded in accounts receivable
           and in net billings in excess of revenues or revenue, depending on whether the
           revenue recognition criteria have been met. Revenue for professional and
           consulting services in connection with an implementation or implantation of a new
           customer that is deemed not to have stand-alone value is recognized over the
           contractual period commencing when the subscription service is made available to
           the customer. Revenue from other professional services that provide added value
           such as new features or enhancements to the platform that are deemed to have
           standalone value to the customer or are sold separately from the original hosting
           arrangement, are deferred and revenue recognition occurs when the feature is
           activated.

           The Company used revenue recognition standards for ASC 605 for the year ended
           December 31, 2017 and adopted the revenue recognition standards for ASC 606
           beginning on January 1, 2018 using the modified retrospective transition method
           and applied these standards for the full year ended December 31, 2018.

           122.   The 2018 10-K identified certain deficiencies in the Company’s internal controls

over its financial reporting, stating:

           Based on the foregoing evaluation, our management has identified the following
           deficiencies that constitute material weaknesses in the Company’s internal controls
           over financial reporting:




511783.1                                           41
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 42 of 75




           Inadequate and ineffective management assessment of internal control over
           financial reporting, including insufficient experienced resources to complete the
           documentation of internal control assessment.

           Ineffective design, implementation and monitoring of information technology
           general controls pertaining to the Company’s change management process.

           The material weakness did not result in any identified misstatements to the financial
           statements, and there were no changes to previously released financial results.
           Based on these material weaknesses, the Company’s management concluded that
           at December 31, 2018, the Company’s internal control over financial reporting was
           not effective.

           123.   The 2018 10-K included an adverse audit report by Squar Milner LLP, Pareteum’s

independent accounting firm, which stated:

           We have audited Pareteum Corporation’s and its subsidiaries (the Company)
           internal control over financial reporting as of December 31, 2018, based on criteria
           established in Internal Control — Integrated Framework issued by the Committee
           of Sponsoring Organizations of the Treadway Commission in 2013. In our
           opinion, because of the effect of the material weaknesses described below on the
           achievement of the objectives of the control criteria, the Company has not
           maintained effective internal control over financial reporting as of December 31,
           2018, based on criteria established in Internal Control — Integrated Framework
           issued by the Committee of Sponsoring Organizations of the Treadway
           Commission in 2013 (“COSO”).

                                                  ***

           A material weakness is a deficiency, or a combination of deficiencies, in internal
           control over financial reporting, such that there is a reasonable possibility that a
           material misstatement of the company's annual or interim financial statements will
           not be prevented or detected on a timely basis. The following deficiencies in
           internal control have been identified as material weaknesses over the Company’s
           control environment and monitoring pursuant to the COSO framework:

           Inadequate and ineffective management assessment of internal control over
           financial reporting, including insufficient experienced resources to complete the
           documentation of internal control assessment and ineffective design,
           implementation and monitoring of information technology general controls
           pertaining to the Company’s change management process.

           These material weaknesses were considered in determining the nature, timing and
           extent of audit tests applied in our audit of the 2018 financial statements, and this
           report does not affect our report dated March 18, 2019.

(Emphasis added.)


511783.1                                            42
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 43 of 75




           124.   Despite the deficiencies in internal control over financial reporting, the 2018 10-K

stated: “There have been no changes in our internal control over financial reporting during the

quarter ended December 31, 2018 that have materially affected, or are reasonably likely to

materially affect, our internal control over financial reporting.”

           125.   The 2018 10-K further purported that the Company had already begun taking

measures to address the identified deficiencies in the Company’s internal controls, stating the

following:

           The remediation actions to the Company’s internal controls over financial reporting
           include a thorough review and documentation of all processes involved in our
           financial reporting to ensure that there is segregation of duties, access security and
           documented review processes in place that happen at appropriate intervals
           throughout the year that covers all elements of the Company’s financial reporting.

           This includes, but is not limited to, testing samples and documenting that testing
           has occurred with the results of the findings being reported to senior management
           and that they occur at appropriate intervals and continuously making improvements
           to our processes as necessary.

                                                   ***

           We believe that these actions will remediate the material weakness. The weakness
           will not be considered remediated, however, until the applicable controls operate
           for a sufficient period of time and management has concluded, through testing, that
           these controls are operating effectively. We expect that the remediation of this
           material weakness will be completed prior to the end of fiscal 2019.

           126.   The above statements in ¶¶ 90-94, 96-108, 110-125 were materially misleading

because they failed to disclose: (1) that the Company was unlikely to collect revenue from certain

customer transactions; (2) that, as a result, Pareteum had improperly recognized revenue derived

from these transaction; (3) that, as a result, Pareteum’s revenue backlog and accounts receivable

were overstated; (4) that, as a result, the Company’s 36-month contractual revenue backlog was

not indicative of the Pareteum’s growth potential; (5) that the Company was reasonably likely to

restate certain financial statements; and (6) that certain of the Company’s officers and directors,



511783.1                                            43
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 44 of 75




including defendants Turner and O’Donnell, had ties to various failed stock promotions and

schemes, as well as to entities associated with known stock manipulator Barry Honig, thereby

violating Pareteum’s Code of Conduct.

           127.   Moreover, one of the 2018 10-K’s risk disclosures concerned the Post Road Credit

Facility the Company had secured on February 26, 2019, and stated the following:

           We have outstanding debt secured by all of the assets of the Company, including
           our intellectual property, and failure by us to fulfill our obligations under the
           applicable loan transaction agreements may cause the repayment obligations to
           accelerate.

           In February 2019, we, and certain of our subsidiaries, entered into a credit
           agreement (the “Credit Agreement”) with Post Road Administrative Finance, LLC
           and its affiliate Post Road Special Opportunity Fund I LLP (collectively, “Post
           Road”), pursuant to which Post Road will provide the Company with a secured loan
           of up to $50,000,000 (the “Loan”) with an initial loan of $25,000,000 funded on
           February 26, 2019, and additional loans in increments of $5,000,000 as requested
           by the Company before the 18 month anniversary of the initial funding date:
           provided however that no additional loans shall be funded until the later of
           delivery of certain third party consents (the “Consents”). The Credit Agreement
           provides for all amounts due on February 26, 2022 and requires us to meet and
           maintain within specified levels and thresholds with respect to financial and
           operational covenants, including: requirements to maintain a minimum of
           $2,000,000 of unrestricted cash, certain maximum total leverage rations, a debt-to-
           asset ratio, maximum churn rate and adjusted EBITDA. The Credit Agreement
           further provides customary events of default and cure periods for certain specified
           events of default, and in the event of uncured default, the acceleration of the
           maturity date, an increase in the applicable interest rate with respect to amounts
           outstanding under the Loan and payment of additional fees. The Credit Agreement
           also provides for an increase in the interest rate upon failure to timely deliver
           Consents by May 31, 2019 or July 31, 2019, as applicable. There can be no
           assurance that we will be able to perform and timely repay the amounts
           outstanding under the Credit Agreement, and upon the occurrence of an event of
           default under the Credit Agreement, if we are not able to repay all outstanding
           amounts required, we would lose control over our assets, including our
           intellectual property, which would seriously harm our business and operations.

(Emphasis added).

           128.   The above statement was materially misleading because it failed to disclose: (1)

that the Company had already failed to perform and timely repay the amounts due to Post Road



511783.1                                           44
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 45 of 75




Group; (2) that the Company had been unable to deliver the third party consents required under its

agreement with Post Road Group to receive additional loans subsequent to the initial loan of $25

million; and (3) that the Company was already in breach of its agreement with Post Road Group

by failing to timely provide financial reports to Post Road Group.

           129.   On March 28, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon,

Lippert and van Sante caused the Company to announce that it had engaged a new customer and

that “[t]he initial phase of the contract is valued in excess of $50 million, which is incremental to

Pareteum’s 36-month contractual revenue backlog.”

           130.   On April 4, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert

and van Sante caused the Company to announce that “new contracts closed during the second half

of March 2019 contributed in excess of $80 million to the company’s expanding 36-month

contractual revenue backlog.”

           131.   On May 7, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert

and van Sante caused the Company to announce its first quarter 2019 financial results in a press

release that stated, in relevant part:

           “We are very pleased with our strong first quarter results, delivering 460% revenue
           growth in Q1 2019 compared to Q1 2018. Pareteum’s core business, pre-
           acquisitions, has grown 33% over the prior quarter,” commented Hal Turner,
           Pareteum’s Founder, Executive Chairman and Principal Executive Officer. “We are
           proud of the significant business transformation we have achieved over the past few
           years. Pareteum is a fast-growing and profitable SaaS and communications service
           provider. Our software and platform solutions are unique in the market, our global
           TEUM is executing, we are well positioned to capture the large market opportunity,
           and we are committed to our mission to connect every person and every(thing)™.”

           FIRST QUARTER 2019 FINANCIAL RESULTS:
           (Unless otherwise noted, all comparisons are made to the first quarter of 2018)

                 Total revenues increased 460% to $23 million

                 Adjusted EBITDA increased 1,723% to $5.2 million



511783.1                                           45
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 46 of 75




                 Non-GAAP EPS of $0.02 cents

                 Artilium and iPass financials are consolidated and accretive in Pareteum’s
                  first quarter results

                 Net Dollar-based expansion rate represented 144% growth

                 Increase in total assets from $27.2 million at March 31, 2018 to $236.9
                  million at March 31, 2019

                 Cash balance of $10.7 million

           KEY FIRST QUARTER OF 2019 OPERATIONAL METRICS:

                 36-Month Contractual Revenue Backlog increased to $938 million for the
                  first quarter of 2019, up from $200 million in the first quarter of 2018 with
                  a conversion rate to revenue of 101%

                 Connections increased 441% to 12,012,000 for the first quarter of 2019, and
                  grew 161% sequentially in the first quarter of 2019

                 First quarter average annualized revenue per employee of $390,000, an
                  increase of 55% year over year

           132.   During a conference call held the same day in connection with the results,

defendants Turner stated, in relevant part:

           Now to our business at hand. Pareteum is performing extremely well. Without
           taking too much of Denis's thunder from his results review coming shortly. We
           reported a 460% Q1 2019 over Q1 2018 revenue increase, more from Denis on
           that shortly. However we are on target with our products delivered, those being
           developed, our markets served and those that we will expand to. Our customers
           who are onboarding now even more efficiently and our people, matching the very
           best resources to address every opportunity we have. In every sense, this Company
           has reimagined the future of communications and we're delivering on it today.

           Our mission of connecting every person and everything is also on track. We’re on
           plan financially and we’re well above our expectations and sales results. We're
           raising the quality of customer experiences everyday and we’re raising our results
           and performance expectations with operational transparency. As a growth
           Company, we’re expanding in a financially responsible manner.

           133.   With respect to the Company’s backlog, defendant Turner stated the following:

           To complete the 36-month contract revenue backlog topic, the most important
           phase for Pareteum is to convert these contracts to billable revenues. This means
           new sales orders placed into live production, based upon their contracted schedules


511783.1                                           46
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 47 of 75




           for service, invoices rendered, being billed and revenues collected. Our backlog
           conversion metrics show this story and we’re doing very well in this regard.

           I'd like to share a couple of details with you. From the inception of tracking the
           services deployed during the period of January the 1st, 2017 through March the
           31st of 2019, that's a 27-month period, we converted revenues in the backlog as
           they were scheduled at 101%. We converted connections which is our word for
           subscribers at 122%. This means that taking each contract and comparing what was
           contractually scheduled by the customers. In both the revenue and connections,
           we’ve over retained and outperformed what had been expected. We’re very
           pleased with this growth performance. But I must tell you we’re even more pleased
           with what I’m about to say to you.

           134.   The above statements in ¶¶ 129-133 were materially misleading because they failed

to disclose: (1) that the Company was unlikely to collect revenue from certain customer

transactions; (2) that, as a result, Pareteum had improperly recognized revenue derived from these

transaction; (3) that, as a result, Pareteum’s revenue backlog and accounts receivable were

overstated; (4) that, as a result, the Company’s 36-month contractual revenue backlog was not

indicative of the Pareteum’s growth potential; (5) that the Company was reasonably likely to

restate certain financial statements; and (6) that certain of the Company’s officers and directors,

including defendants Turner and O’Donnell, had ties to various failed stock promotions and

schemes, as well as to entities associated with known stock manipulator Barry Honig, thereby

violating Pareteum’s Code of Conduct.

           135.   Also during the call, defendant McCarthy stated, in relevant part:

           We have achieved organic growth of 32% over the prior-quarter from the
           combined Pareteum and our Artilium business . . .

                                                  ***

           As discussed on our year-end call, we established a new $50 million credit facility
           with Post Road Group and retired the more expensive debts acquired in the iPass
           acquisition. The facility also provides us with significant available liquidity going
           forward should we need it.

           While we currently have no plans for the additional capital to operate our
           business, it gives us additional security and flexibility. I want to reinforce Hal’s


511783.1                                            47
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 48 of 75




           comments about the remarkable transformation that Pareteum has achieved, along
           with this rapid growth and transformation, we have experienced some challenges
           including those related to our internal controls, primarily as a result of M&A
           integration.

(Emphasis added).

           136.   The above statement was materially misleading because it failed to disclose: (1)

that the Company had already failed to perform and timely repay the amounts due to Post Road

Group; (2) that the Company had been unable to deliver the third party consents required under its

agreement with Post Road Group to receive additional loans subsequent to the initial loan of $25

million; and (3) that the Company was already in breach of its agreement with Post Road Group

by failing to timely provide financial reports to Post Road Group.

           137.   On May 10, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert

and van Sante caused the Company to file its quarterly report on Form 10-Q with the SEC for the

period ended March 31, 2019 (the “1Q19 10-Q”), affirming the previously reported financial

results. The report was signed by defendants Turner and O’Donnell, who also signed certifications

pursuant to SOX attesting to the accuracy of the 1Q19 10-Q.

           138.   The 1Q19 10-Q stated that “due [to] a previously reported material weakness in our

internal control over financial reporting described below, the Company’s disclosure controls and

procedures were not effective as of March 31, 2019.” The report further stated:

           To address ineffective design, implementation and monitoring of information
           technology general controls pertaining to the Company’s change management
           process, the Company has (i) removed all live access to all developers, internal and
           external, from being able to make coding changes directly in our reporting system;
           (ii) has continued to monitor and document all changes made in our reporting
           system and add additional layers of documented review of these changes; (iii)
           instituted sample testing of changes made in our reporting system to ensure the
           documented policies are being followed and report the results of these tests to senior
           management in regular appropriate intervals; and (iv) enhanced our quarterly
           reporting on the remediation measures to the Audit Committee of the Board of
           Directors. Management believes this material weakness has been remediated, as of
           March 31, 2019, pending further testing.


511783.1                                            48
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 49 of 75




           We also continue to develop certain remediation steps to address the material
           weakness discussed above to improve our assessment of internal control over
           financial reporting. As of March 31, 2019, these efforts are ongoing.

           We are committed to maintaining a strong internal control environment and believe
           that these remediation actions will represent significant improvements in our
           controls. However, the identified material weakness in internal control over
           financial reporting will not be considered remediated until controls have been
           designed and/or controls are in operation for a sufficient period of time for our
           management to conclude that the material weaknesses have been remediated.
           Additional remediation measures may be required, which may require additional
           implementation time. We will continue to assess the effectiveness of our
           remediation efforts in connection with our evaluations of internal control over
           financial reporting.

           139.   Regarding compliance with GAAP, the 1Q19 10-Q stated the following:

           The interim condensed consolidated financial statements have been prepared in
           conformity with accounting principles generally accepted in the United States of
           America (“GAAP,”) for interim financial information and in accordance with the
           instructions to Securities and Exchange Commission (“SEC”), Form 10-Q and
           Article 8 of SEC Regulation SX. They do not include all the information and
           footnotes required by GAAP for complete financial statements. Therefore, these
           financial statements should be read in conjunction with our audited consolidated
           financial statements and notes thereto for the year ended December 31, 2018,
           included in our 2018 Annual Report on Form 10K filed with the SEC on March 18,
           2019, referred to as our 2018 Annual Report.

           The interim condensed consolidated financial statements included herein are
           unaudited; however, they contain all normal recurring accruals and adjustments
           that, in the opinion of management, are necessary to present fairly our results of
           operations and financial position for the interim periods. The results of operations
           for the three months ended March 31, 2019, are not necessarily indicative of the
           results to be expected for future quarters or the full year. All intercompany
           transactions and account balances have been eliminated in consolidation. . . .

           140.   On May 15, 2019, defendants Turner, O’Donnell, Bozzo, Jimenez-Tuñon, Lippert

and van Sante caused the Company to announce that it had “closed more than 20 new sales

transactions in April 2019, with a combined contract value of $70 million.”

           141.   On May 28, 2019, the Company held an invite-only analyst and investor day to

provide updates on product offerings and growth strategies. During a presentation at the event,

the Company touted its partners and customers:


511783.1                                           49
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 50 of 75




           142.   The above statements in ¶¶ 137-141 were materially misleading because they failed

to disclose: (1) that the Company was unlikely to collect revenue from certain customer

transactions; (2) that, as a result, Pareteum had improperly recognized revenue derived from these

transaction; (3) that, as a result, Pareteum’s revenue backlog and accounts receivable were

overstated; (4) that, as a result, the Company’s 36-month contractual revenue backlog was not

indicative of the Pareteum’s growth potential; (5) that the Company was reasonably likely to

restate certain financial statements; and (6) that certain of the Company’s officers and directors,

including defendants Turner and O’Donnell, had ties to various failed stock promotions and

schemes, as well as to entities associated with known stock manipulator Barry Honig, thereby

violating Pareteum’s Code of Conduct.

           143.   On June 6, 2019, defendants Turner, Jimenez-Tuñon, Lippert, and van Sante issued

a definitive proxy statement soliciting stockholder votes in advance of the Company’s annual

meeting to be held on July 17, 2019. In the 2019 proxy statement, these four Individual Defendants

solicited stockholder votes in favor of two management proposals, including a proposal to elect

Turner, Jimenez-Tuñon, Lippert, and van Sante to new terms as directors.



511783.1                                         50
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 51 of 75




           144.   The 2019 proxy statement disclosed that the Board had determined that Turner was

not an independent director. Regarding corporate governance, the proxy statement was

substantially similar to the 2018 proxy statement, as identified in ¶ 84.

           145.   With respect to the Company’s Code of Conduct, the 2019 proxy statement stated,

“[t]he code of conduct applies to all employees, as well as each member of our Board of Directors.

All employees are required to read the code of conduct and affirm in writing their acceptance of

the code.”

           146.   The 2019 proxy statement was materially misleading because it failed to disclose:

(1) that the Company was unlikely to collect revenue from certain customer transactions; (2) that,

as a result, Pareteum had improperly recognized revenue derived from these transaction; (3) that,

as a result, Pareteum’s revenue backlog and accounts receivable were overstated; (4) that, as a

result, the Company’s 36-month contractual revenue backlog was not indicative of the Pareteum’s

growth potential; (5) that the Company was reasonably likely to restate certain financial

statements; (6) that certain of the Company’s officers and directors, including defendants Turner

and O’Donnell, had ties to various failed stock promotions and schemes, as well as to entities

associated with known stock manipulator Barry Honig, thereby violating Pareteum’s Code of

Conduct; and (7) that it misrepresented the Board’s actual activities with respect to financial

reporting while soliciting votes to reelect and compensate directors who were breaching their

fiduciary duties.

           B.     The Truth Begins to Emerge as the False and Misleading Statements Continue

           147.   On June 7, 2019, Marcus Aurelius Value published a report alleging accounting

irregularities in the Company’s financial statements and scrutinizing its abnormally large backlog.

The report stated, among other things:




511783.1                                         51
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 52 of 75




           TEUM’s Purported $900 Million Backlog Appears Significantly Exaggerated or
           Fictitious.

           The foundation of the Pareteum growth story is built on the company’s supposedly
           large and fast-growing 36-month backlog, which management now says exceeds
           $900 million. But our investigation identified a variety of purportedly valuable
           customers that appear wholly incapable of paying TEUM anywhere near the large
           contractual values that TEUM has touted. Examples include:

                 A nearly-worthless penny-stock managed by a former AudioEye executive
                  named alongside TEUM’s CFO in the fraud suit.

                 African entities that show no signs of meaningful business activity.

                 Contracts with crypto-companies including one that recently settled with
                  the SEC and “agreed to return funds to harmed investors.”

                 Closed or dissolved businesses.

                 Websites that are inactive or offer limited contact information.

                 Businesses that don’t answer the phones or report having minimal
                  employees.

                 European entities with tiny amounts of capital or revenue.

                 Featured customers located in apartment buildings.

                 Millions in loans to an entity bleeding cash.

                 A purported $50 million contract with an entity in Thailand that reports
                  having zero 2018 revenue, years of losses, and involvement with a crypto-
                  coin that has lost 97% of its peak value.

           We also found irregularities and embellishments involving a significant portion of
           the “notable partners and customers” that TEUM highlighted in a graphic at its
           recent analyst day, suggesting TEUM struggles to find enough legitimate new
           customers to even fill a simple slide.

           TEUM’s Backlog Conversion and Receivables Signal Serious Potential
           Accounting Problems.

           The accounting fraud that TEUM’s CFO allegedly perpetrated at AudioEye
           involved the booking of phantom revenues to artificially inflate the stock price.
           Bulls have taken comfort in management’s assurances that TEUM’s backlog has
           converted to revenue at over 100% of contractual rates thus far. But we find
           TEUM’s backlog conversion rate highly problematic considering that our research
           has flagged so many small or defunct customers. If exaggerated contractual values


511783.1                                            52
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 53 of 75




           are now being recognized as revenue, then we believe TEUM will face serious
           accounting problems. TEUM’s receivables have already begun to balloon after
           growing at sequential rates far faster than revenues in each of the last four quarters.
           TEUM’s small California auditor, which was specifically cited by the PCAOB for
           audit deficiencies related to revenue, gives us no comfort.

           This is exactly why we’re troubled that TEUM’s receivables have grown at
           sequential rates far faster than revenues in each of the last four quarters. For
           example, revenues grew 64% to $23M in Q1 2019 from $14M in Q4 2018 but
           receivables ballooned 86% to $28M from $15M over the same period. This is
           puzzling because TEUM’s own SEC filings state that “the company typically bills
           its customers at the end of each month, with payment to be received shortly
           thereafter”, which we believe should naturally result in relatively minimal
           receivables. But TEUM’s Days Sales Outstanding has reached 110 days as
           compared 39 days of Twilio (TWLO), a company that promoters like to compare
           TEUM to, suggesting that TEUM’s customers may already be falling behind on
           their bills.

           TEUM’s small California auditor, Squar Milner, gives us no additional comfort.
           Squar has audited at least one company owned by Barry Honig, True Drinks
           Holdings (TRUU), an equity that is now virtually worthless. More importantly, the
           Public Company Accounting Oversight Board (“PCAOB”) uncovered significant
           deficiencies in its most recent inspection of Squar in 2017. The PCAOB stated in
           its report that “in other words, in these audits, the auditor [Squar] issued an opinion
           without satisfying its fundamental obligation to obtain reasonable assurance about
           whether the financial statements were free of material misstatement.” The PCAOB
           even identified two significant deficiencies in a Squar audit specifically related to
           the valuation of revenue . . .

           148.   According to the Marcus Aurelius Report, one of Pareteum’s purported customers

was merely a shack:

           TEUM’s public claims simply don’t hold up to investigative scrutiny. For example,
           TEUM touted a contract with the South Africa based “Eyethu Mobile Network” as
           part of a group of deals, purportedly worth $50 million in aggregate, that TEUM
           says it signed in the last two weeks of August 2018. . . . Our investigators went to
           visit Eyethu/EMN’s headquarters but discovered only a dilapidated shack and
           crumbling structures near a rural African village . . .

           Documents and detailed forensic evidence presented throughout this report shows
           that Eyethu is only the tip of the iceberg of small or defunct entities across the world
           that TEUM claims to have signed valuable contracts with.




511783.1                                             53
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 54 of 75




           149.   Moreover, the Marcus Aurelius Report detailed numerous ties between the

Company’s management, including certain of the Individual Defendants, and various failed stock

promotions and other schemes, stating the following:

           TEUM’s Management Has Extensive Ties to Previous Alleged Frauds and Failures.

           The biographies for Turner and TEUM’s COO fail to disclose their leadership
           positions at Catcher Holdings, a now worthless stock that was owned by a group
           that included an entity controlled by Barry Honig, the notorious stock operator
           charged by the SEC last October with fraud for alleged pump and dump schemes.
           We see similarities between TEUM and the stock promotion at Catcher, where
           Turner repeatedly touted Catcher’s technology and growth prospects but investors
           ultimately were left with nothing. TEUM’s CFO was sued by investors for fraud
           after he allegedly “personally affected the fraudulent booking of revenues” as CFO
           of Audioeye, which later erased 92% of reported revenues over the relevant period
           in a restatement. TEUM’s former Audit Committee Chair, now a TEUM executive,
           was the CFO of TowerStream, another Honig-backed company that is now nearly
           worthless. TEUM’s longtime investor relations representative was previously
           sentenced to prison in 2015 and recently disappeared from press releases after being
           added to a list of prohibited service providers by OTC markets

                                                  ***

           While Chairing TEUM’s Audit Committee, Laura Thomas was also the CFO of
           TowerStream, a nearly worthless equity owned by Honig. Thomas moved from the
           TEUM Board to an executive role at TEUM in December 2018 and resigned from
           TowerStream in January 2018.

           TEUM’s longtime investor relations representative was Stephan Hart (aka Steven
           or Stephen Hart) who disappeared from TEUM press releases earlier this year after
           being added to the list of prohibited service providers by OTC markets. Hart was
           representing TEUM even though he was sentenced to prison in August 2015 for
           obstruction of justice and perjury following charges by the SEC for “illegal trading
           schemes” in December 2012.

                                                  ***

           TEUM Has Surrounded Itself with Veterans from Failed Stock Promotions.

           We discovered a network of actors behind TEUM whose mere presence should
           send diligent investors running for hills. TEUM has paid promoters, used a
           placement agent, and attracted large investors that are veterans of numerous
           previous stock promotions Honig was an investor in, many of which have since
           declined to near worthlessness. We discovered that TEUM’s relationship with
           Honig’s longtime securities law firm, Sichenzia Ross, is so close that the address



511783.1                                           54
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 55 of 75




           that TEUM’s lists on its website as its “USA Headquarters” is actually Sichenzia’s
           main office. TEUM has issued tens of millions in shares, warrants, and convertible
           preferred securities in a series of complex private placements with the assistance of
           Sichenzia, who is being sued by a former client for allegedly helping create
           “ownership blockers” for Honig’s group as part of an alleged pump and dump
           scheme that left that company bankrupt and unable to even validate its number of
           shares outstanding (Sichenzia and Honig deny the allegations)

                                                    ***

           TEUM uses the same placement agent as Mabvax [Theraputics] did, a Boca Raton
           broker named Dawson James Securities that also now issues favorable research
           reports on TEUM. According to our analysis, Dawson James has been engaged by
           13 different companies that have been owned by Honig, most of which have
           declined more than 75% from their peak value and/or are now virtually worthless.

                                                    ***

           While we are unable to identify all of TEUM’s private placement investors, two
           firms that have regularly invested alongside Honig, Iroquois Capital and
           IntraCoastal Capital, owned or controlled 13.2% of TEUM’s outstanding shares as
           of March 2018, according to an SEC filing. By our count, Iroquois and/or
           Intracoastal have collectively invested in a total of 34 publicly traded companies
           that were also owned by Honig, most of which have either declined more than 75%
           from their peak value or are now virtually worthless. A February 2019 SEC filing
           reported that Iroquois Capital has already dumped their entire TEUM stake. We
           note that Iroquois reportedly received an SEC subpoena as part of the investigation
           into Honig’s alleged pump and dump ring but was not named in the SEC complaint
           or been accused of wrongdoing.

           TEUM has paid stock promoters from Red Chip companies, which has previously
           touted numerous now worthless companies backed by Honig. . . .

           150.   On this news, the Company’s shares fell $0.83 per share, or over 24%, to close at

$2.58 per share on June 7, 2019, on unusually heavy trading volume.

           151.   On June 10, 2019, Insider Monkey published Pareteum’s response to the report:

           Dear Fellow Pareteum Shareholders,

           I want to take a moment to thank all of you for your support as we drive Pareteum
           forward.

           In recent days our share price has been negatively impacted by a coordinated attack
           by short sellers. We fully understand that short selling is legal and it is an important
           part of the capital markets. That said, certain short sellers have used questionable



511783.1                                             55
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 56 of 75




           tactics, including leveraging the media to misrepresent facts and make anonymous
           spurious claims against the company and its officers.

           Every one of us at Pareteum is fully dedicated to upholding the highest standards
           and reporting requirements of a public company. We categorically deny the
           allegations put forth. We do not intend to legitimize those reports by delving in to
           them.

           Pareteum has experienced tremendous growth, and we continue to grow in a
           healthy and measurable way. We are confident in our strategy and mission – to
           connect every person and every(thing)™. Today millions of people and devices
           around the world are connected using Pareteum’s Global Cloud Communications
           Platform, enhancing their mobile experience. Every day more people and devices
           are being added to our platform.

           We will not be distracted. We continue to focus on operating our business and
           generating strong financial results. We believe executing on this plan will
           ultimately create significant value for long term shareholders.

           We will report our Q2 results in early August, and look forward to speaking with
           you then.

           Again, I want to thank all of our shareholders for their continued support.

           Sincerely,

           Hal Turner

           Chairman and Chief Executive Officer

(Emphases added.)

           152.   On June 25, 2019, Viceroy Research Group published a report which further

scrutinized Pareteum’s accounting practices. The report summarized its findings, in relevant part:

                 Further to recent research reports, Pareteum has a history of promotional
                  press releases of customer wins. A deeper investigation into these customers
                  show much larger number are insignificant, and the companies behind them
                  appear in no way capable of fulfilling the contract values advertised by
                  Pareteum.

                 Two of Pareteum’s customer wins appear to be undisclosed related parties
                  tied to Pareteum consultant Dinesh “Danny” Patel.

                 One of Pareteum’s announced customer wins is a company under a historic
                  investigation and charged with significant VAT evasion fraud. Information



511783.1                                           56
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 57 of 75




                  on this is easily available, leading us to believe that Pareteum was aware of
                  the company’s issues while announcing the customer win.

                 Pareteum appears to be in breach of US sanctions against Iran through its
                  provision of services to Iranian MVNO Amin SMC. Amin SMC appears to
                  be chaired by Hamid Reza Amirinia, an individual suspected of breaching
                  sanctions with an Iranian government mandate to launder money for the
                  regime

                                                  ***

                 Several entities on the pareteum.cloud domain are small companies or have
                  no web presence whatsoever, leading us to believe that they are Pareteum
                  customers who are unable to pay or have no operations.

                 Pareteum’s 36-month contractual backlog measurement is not an accurate
                  predictor of future profits. An analysis of the company’s backlog and
                  management comments shows it should have reported 73.10% more
                  revenue in Q1 2019 than it did. Management appears to be inflating this
                  figure to hype up the share price and reassure investors.

                                                  ***

                 Pareteum’s management has a history of dishonest reporting. Notably, CFO
                  Ted O’Donnell who was sued by former employer AudioEye for fabricating
                  US$8.1m worth of revenue over 3 quarters which was found to have no
                  supporting documentation. This was an overstatement of revenues in the
                  period of more than 3,000%.

                 Pareteum’s rapid-fire announcement of customer wins mirrors its
                  announcements regarding cryptocurrency in 2017, which were put to an
                  abrupt halt when a response to an SEC letter revealed TEUM had made no
                  revenue, nor planned to do so, from cryptocurrency.

                                                  ***

                 A breakdown of Pareteum’s revenues, cash flows and receivables show the
                  majority of its revenue from sources other than Vodafone and acquired
                  businesses iPass and Artilium appears to be uncollectable. Accordingly, we
                  believe total revenue is overstated by 42%, corroborating our findings
                  regarding Pareteum’s customers.

           153.   The Viceroy Report specifically discussed the revenue figures reported in

Pareteum’s financial statements as follows:




511783.1                                           57
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 58 of 75




           Pareteum has 4 months accounts receivable sitting on its balance sheet. When
           combined with the drastic increase in receivable days since the end of 2017, it
           appears that Pareteum’s new customers are not paying their bills. Despite this
           Pareteum’s management continues to recognize this apparent uncollectable revenue
           from customers.

                                                  ***

                 Pareteum’s acquired businesses iPass and Artilium are getting paid on
                  “typical” billing terms of 30 days, per management assertion. It is
                  noteworthy that this is not strictly true:

                      o Artilium’s last publicly available financials show 77.473 receivable
                        days and claim that the average credit period on sales to be 87 days
                        as of June 30, 2018.

                      o iPass’s Q3 2018 10-Q revenue and receivables figures show 78.155
                        receivable days with standard credit terms of 30 days.

                 iPass’ purchase price accounting allocated US$4.344m in accounts
                  receivable to Pareteum’s balance sheet.

                 Artilium’s purchase price accounting allocated a negligible amount of
                  accounts receivable to Pareteum’s balance sheet: it appears Pareteum wrote
                  a significant balance off. We have not accounted for this negligible balance.

           According to our model Pareteum has collected only 4% of the revenue recognized
           from these customers in the 12 months trailing Q1 2019. While this figure is
           probably lower than Pretium’s actual collections, it creates a Catch-22 situation
           where receivables from Artilium and iPass are also growing exponentially.

(Emphasis in original).

           154.   On this news, the Company’s share price fell $0.51, or over 20%, to close at $2.00

per share on June 26, 2019, on unusually heavy trading volume.

           155.   On July 18, 2019, the Company filed with the SEC a Form 8-K disclosing the

results from the votes on the proposals contained in the 2019 proxy statement. In particular,

Turner, Jimenez-Tuñon, Lippert, and van Sante were reelected to terms as directors.

           156.   On August 6, 2019, defendants Turner, O’Donnell, Jimenez-Tuñon, Lippert and

van Sante caused the Company to announce its second quarter 2019 financial results in a press




511783.1                                           58
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 59 of 75




release. Unlike prior earnings announcements, this press release did not mention Pareteum’s

backlog. Instead, the Company’s press release stated, in relevant part:

           SECOND-QUARTER 2019 FINANCIAL RESULTS YEAR-OVER-YEAR:

                 Total revenue increased 469% to $34.1 million

                 Income from Operations totaled $159,000

                 EBITDA increased 466% to $3.4 million

                 Adjusted EBITDA increased 369% to $6.1 million

                 Non-GAAP EPS of $0.03 (Non-GAAP EPS of $0.05 for the 6 months
                  ending June 30, 2019)

                 Net Dollar-based expansion rate represented 151% growth

                 Increase in total assets from $33.1 million at June 30, 2018 to $246.9 million
                  at June 30, 2019

                                                  ***

           KEY SECOND-QUARTER OPERATIONAL METRICS:

                 Connections increased 380% to 13,030,000 for the second quarter of 2019,
                  and grew 108.5% sequentially for the first half of 2019

                 Second-quarter average annualized revenue per employee of $583,000, an
                  increase of 55% year-over-year

           157.   On August 9, 2019, defendants Turner, O’Donnell, Jimenez-Tuñon, Lippert and

van Sante caused the Company to file its quarterly report on Form 10-Q with the SEC for the

period ended June 30, 2019 (the “2Q19 10-Q”), affirming the previously reported financial results.

The report was signed by defendants Turner and O’Donnell, who also signed certifications

pursuant to SOX attesting to the accuracy of the report.

           158.   Regarding efforts to remediate the previously disclosed material weakness, the

2Q19 10-Q stated, in relevant part:




511783.1                                           59
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 60 of 75




           To address ineffective design, implementation and monitoring of information
           technology general controls pertaining to the Company’s change management
           process, the Company has (i) removed all live access to all developers, internal and
           external, from being able to make coding changes directly in our reporting system;
           (ii) has continued to monitor and document all changes made in our reporting
           system and add additional layers of documented review of these changes; (iii)
           instituted monitoring controls and sample testing needs to be completed on our
           reporting system to ensure the documented policies are being followed and report
           the results of these tests to senior management in regular appropriate intervals; and
           (iv) enhanced our quarterly reporting on the remediation measures to the Audit
           Committee of the Board of Directors. Management believes the Company has taken
           significant steps towards the remediation of the identified material weaknesses, as
           of June 30, 2019.

           We also continue to develop certain remediation steps to address the material
           weakness discussed above to improve our assessment of internal control over
           financial reporting. As of June 30, 2019, these efforts are ongoing.

           We are committed to maintaining a strong internal control environment and believe
           that these remediation actions will represent significant improvements in our
           controls. However, the identified material weakness in internal control over
           financial reporting will not be considered remediated until controls have been
           designed and/or controls are in operation for a sufficient period of time for our
           management to conclude that the material weaknesses have been remediated.
           Additional remediation measures may be required, which may require additional
           implementation time. We will continue to assess the effectiveness of our
           remediation efforts in connection with our evaluations of internal control over
           financial reporting.

           159.   The above statements in ¶¶ 151, 156-158 were materially misleading because they

failed to disclose: (1) that the Company was unlikely to collect revenue from certain customer

transactions; (2) that, as a result, Pareteum had improperly recognized revenue derived from these

transaction; (3) that, as a result, Pareteum’s revenue backlog and accounts receivable were

overstated; (4) that, as a result, the Company’s 36-month contractual revenue backlog was not

indicative of the Pareteum’s growth potential; (5) that the Company was reasonably likely to

restate certain financial statements; and (6) that certain of the Company’s officers and directors,

including defendants Turner and O’Donnell, had ties to various failed stock promotions and




511783.1                                            60
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 61 of 75




schemes, as well as to entities associated with known stock manipulator Barry Honig, thereby

violating Pareteum’s Code of Conduct.

           160.   On August 23, 2019, defendants Turner, O’Donnell, Jimenez-Tuñon, Lippert and

van Sante caused the Company to file a Form 8-K with the SEC, which included as an exhibit a

“Waiver and First Amendment to Credit Agreement” (the “Waiver”) in connection with the Post

Road Credit Facility. The Waiver constituted an agreement between Post Road Group and the

Company to waive the Company’s default under the Post Road Credit Facility, and stated the

following:

           This WAIVER AND FIRST AMENDMENT TO CREDIT AGREEMENT dated
           as of August 22, 2019 (this “Amendment”) is by and among PARETEUM
           CORPORATION, a Delaware corporation (the “Borrower”), the guarantors party
           hereto (the “Guarantors” and together with the Borrower, each a “Credit Party” and,
           collectively, the “Credit Parties”), the lenders party hereto (each a “Lender” and,
           collectively, the “Lenders”), POST ROAD ADMINISTRATIVE LLC, a Delaware
           limited liability company (“Post Road”), as administrative agent for the Lenders (in
           such capacity, together with its successors and assigns in such capacity, the
           “Administrative Agent”) and Post Road, as collateral agent for the Secured Parties
           (in such capacity, together with its successors and assigns in such capacity, the
           “Collateral Agent”, and together with the Administrative Agent, collectively, the
           “Agents” and each an “Agent”), and relates to that certain Credit Agreement dated
           as of February 26, 2019, by and among the Borrower, the Credit Parties party
           thereto, the Lenders party thereto and the Agent (as amended, restated,
           supplemented or otherwise modified from time to time, the “Credit Agreement”).

           WHEREAS, the Borrower has requested that the Administrative Agent (a) waive
           the breaches of certain obligations and covenants under the Credit Agreement as
           set forth in greater detail on Annex A attached hereto for the periods specified
           therein, as applicable (collectively, the “Subject Obligations and Covenants” and
           (b) amend the Credit Agreement as set forth herein; and

           WHEREAS, the Administrative Agent is willing to acquiesce to the Borrower’s
           request, subject to the terms and conditions outlined in this Amendment.

           161.   The Waiver also revealed the Company’s obligations under the Post Road Credit

Facility:

              1. To comply with the requirements set forth in the definition of “Permitted
                 Acquisition” in connection with the consummation of the DeviceScape


511783.1                                           61
           Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 62 of 75




               Acquisition as required by clause (m) of Section 9.05 of the Credit
               Agreement.

            2. To timely make the interest payment owed to the Administrative Agent for
               the Period that ended on or about March 31, 2019, as required by Section
               2.09(b) of the Credit Agreement.

            3. To timely deliver (i) the financial reporting information for the fiscal month
               ending February 28, 2019 as required by Section 8.01(a) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            4. To timely deliver (i) the financial reporting information for the fiscal month
               ending March 31, 2019 as required by Section 8.01(a) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            5. To timely deliver (i) the financial reporting information for the fiscal quarter
               ending March 31, 2019 as required by Section 8.01(b) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            6. To timely deliver (i) the financial reporting information for the fiscal month
               ending April 30, 2019 as required by Section 8.01(a) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            7. To timely deliver (i) the financial reporting information for the fiscal month
               ending May 31, 2019 as required by Section 8.01(a) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            8. To timely deliver (i) the financial reporting information for the fiscal month
               ending June 30, 2019 as required by Section 8.01(a) of the Credit
               Agreement and (ii) the corresponding Compliance Certificate for such
               period as required by Section 8.01(d) of the Credit Agreement.

            9. To timely deliver the [***] Consent and Acknowledgment as required by
               Section 8.17 of the Credit Agreement.

            10. To timely deliver the [***] Consent and Acknowledgment as required by
                Section 8.17 of the Credit Agreement.

            11. To comply with Sections 8.10 and 8.11 of the Credit Agreement in
                connection with the formation of its wholly-owned subsidiary DeviceScape
                Holdings, Inc., a Delaware corporation, and its acquisition of certain assets
                from DeviceScape Software, Inc., a California corporation, on or about
                April 22, 2019.


511783.1                                          62
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 63 of 75




           162.   To obtain this waiver and a $2.5 million loan from Post Road Group, Pareteum

agreed to issue 750,000 shares of Company stock to Post Road Group on August 22, 2019 and

250,000 shares on November 15, 2019, thereby diluting existing shares of Company stock.

           163.   On this news, the Company’s shares fell $0.29, or nearly 11%, to close at $2.47 per

share on August 23, 2019, on unusually heavy trading volume.

           164.   On August 27, 2019, Seeking Alpha published a report3 titled, “Pareteum – Caught

in a Cash Crunch After Violating Debt Covenants,” which commented on the Post Road Credit

Facility and Pareteum’s revenue, stating in relevant part:

           Shares of controversial emerging Communications Platform as a Service
           (“CPaaS”) provider Pareteum Corporation have remained under pressure in recent
           weeks after the company's Q2/2019 results on August 6 revealed two major issues:

              1. Accounts receivable ballooned an eye-catching 57% quarter-over-
                 quarter, even outpacing the 48% sequential revenue increase. Over the past
                 six months, accounts receivable have almost tripled from $15.4 million at
                 year end 2018 to $45.1 million at the end of Q2.

              2. Free cash flow for the quarter was negative $8 million, leaving the company
                 with just $3.4 million in unrestricted cash at the end of Q2, dangerously
                 close to the $2 million minimum liquidity covenant defined in its up to $50
                 million senior secured credit facility with Post Road Group, a Connecticut-
                 based junior private investment firm. For the first half of FY2019, Pareteum
                 used $16.7 million in operating and investing activities.

           On the conference call, management actually pointed to accounts receivable to
           increase even further during Q3 with collections starting to come through in Q4.

(Emphasis added).

           165.   The report also cautioned investors about the Company’s financial stability, and

predicted that the Company would likely need to implement a secondary offering at some point in

the future in order to remain solvent, stating the following:



3
  https://seekingalpha.com/article/4288112-pareteum-caught-in-cash-crunch-after-violating-debt-
covenants


511783.1                                          63
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 64 of 75




           Personally, I do neither expect the company to return to covenant compliance in
           due time nor the accounts receivable issue starting to resolve itself by next quarter.
           Accordingly, investors might have to prepare for a large, secondary offering in
           the not too distant future.

           Should the company not start to collect on its accounts receivable in due time,
           Pareteum will likely lose its ability to access the capital markets with bankruptcy
           being the ultimate outcome in this case.

           Given the recent, negative developments and the company's increasingly
           uncertain outlook, investors should continue to avoid the shares or sell existing
           positions.

                                                   ***

           At this point, the company might still be able to sell additional equity but given the
           requirement to raise at least $35-$40 million to repay the [C]redit [F]acility
           including considerable exit fees and bridge the gap to anticipated cash collections
           in Q4 would likely cause the stock to tumble well below the $2 mark, particularly
           if investors require Pareteum to issue warrant sweeteners or even enter into a toxic
           financing transaction.

           Frankly speaking, things are really starting to look ugly for Pareteum. The
           company has been in breach of debt covenants basically right from the closing
           date of the credit agreement with Post Road Group in February and seems now
           caught in a severe cash crunch.

                                                   ***

           As of this point, it seems that the skeptics have been right on Pareteum as the
           company is obviously experiencing a cash crunch with the lender only reluctantly
           providing additional liquidity to keep the company afloat for now.

           Should Pareteum again fail to comply with the covenants and obligations under the
           amended credit agreement, Post Road Group might very well chose to issue a
           notice of default, requiring the company to repay the almost $28 million currently
           outstanding under the facility within short notice.

(Emphases added).

           166.   On September 20, 2019, defendants Turner, O’Donnell, Jimenez-Tuñon, Lippert

and van Sante caused the Company to announce a secondary offering of 18.8 million shares of

Pareteum’s common stock and 3.8 million units of warrants to purchase Pareteum’s stock priced

at $40 million, thereby further diluting the Company’s stock.



511783.1                                            64
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 65 of 75




           167.   On this news, the Company’s shares fell $0.17 per share, or over 9%, to close at

$1.67 per share on September 20, 2019, on unusually heavy trading volume.

           168.   On October 15, 2019, in a Form 8-K filed with the SEC, Pareteum disclosed that

defendant McCarthy had been terminated on October 9, 2019. As COO of the Company, defendant

McCarthy had been responsible for, among other things, maintaining the Company’s revenue

backlog spreadsheets. The 8-K stated, in relevant part:

           On October 9, 2019, Denis McCarthy and Pareteum Corporation (the “Company”)
           entered into a settlement agreement and release (the “Separation Agreement”)
           pursuant to which Mr. McCarthy’s at-will employment agreement with the
           Company was terminated and Mr. McCarthy ceased all positions with the Company
           and its subsidiaries, including as the Company’s Chief Operating Officer. Pursuant
           to the Separation Agreement, Mr. McCarthy will receive a severance payment of
           $225,000 to be paid in equal monthly installments according to the Company’s
           payroll practices over a period of 12 months from the date of the Separation
           Agreement and agreed not to trade in the Company’s securities through October 1,
           2021. Mr. McCarthy will also forego earned and unearned bonuses and vested and
           unvested stock options will lapse.

           169.   On this news, the Company’s shares fell $0.36, or over 30%, over three consecutive

trading sessions to close at $0.83 per share on October 17, 2019, on unusually heavy trading

volume.

           C.     The Truth Fully Emerges

           170.   On October 21, 2019, defendants Turner, O’Donnell, Jimenez-Tuñon, Lippert and

van Sante caused Pareteum to file a Form 8-K with the SEC, disclosing that financial statements

in the 2018 10-K, 1Q19 10-Q and 2Q19 10-Q should no longer be relied upon and would be

restated. The Form 8-K stated, in relevant part:

           On October 21, 2019, the board of directors of Pareteum Corporation (the
           “Company”) determined that the Company’s financial statements which were
           included in its annual report for the year ended December 31, 2018 and quarterly
           reports for the quarters ended March 31, 2019 and June 30, 2019 (collectively, the
           “Non-Reliance Periods”) should no longer be relied upon. Similarly, related press
           releases, earnings releases, and investor communications describing the Company’s
           financial statements for the Non-Reliance Periods should no longer be relied upon.


511783.1                                          65
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 66 of 75




           The Company will restate financial statements for the Non-Reliance Periods in
           advance of filing the Company’s Quarterly Report on Form 10-Q for the three
           months ended September 30, 2019.

           The decision to restate these financial statements is based on the Company’s
           conclusion that certain revenues recognized during 2018 and 2019 should not have
           been recorded, during that period. For certain customer transactions, the company
           may have prematurely or inaccurately recognized revenue. These restatements
           should not impact historical cash or cash equivalents based upon the current review.
           At the present time, the restatements are expected to impact Revenue, Cost of
           Service, Operating Income, Net Loss, Accounts Receivable and other Balance
           Sheet line items. While the Company’s analysis is still underway, the Company
           currently estimates the revenue impact for the full year 2018 to be a reduction of
           approximately $9 million. For the first half of 2019, the Company currently
           estimates the revenue impact to be a reduction of approximately $24 million.

           At this time, the Company has not fully completed its review and the expected
           financial impact of the restatement described above is preliminary and subject to
           change. The Company cannot predict the aggregate amount of revenue that will
           ultimately be restated, whether additional periods beyond those referenced above
           will be affected, and the final outcome or timing of the Company's filing of restated
           financial statements for the affected annual and quarterly periods. Until the full
           magnitude of these transactions is analyzed and understood, the Company
           cannot provide forward guidance, and we expect the second half and full year
           2019 will be materially below current analysts’ estimates.

           171.   On this news, the Company’s share price fell $0.44, or nearly 60%, to close at $0.30

per share on October 22, 2019, on unusually heavy trading volume.

           172.   On November 5, 2019, Pareteum issued a press release stating that defendant

Thomas would serve as interim CFO, as defendant O’Donnell’s status with the Company was

under review.

           173.   On November 13, 2019, the Company was informed that it was no longer in

compliance with NASDAQ listing rules because it had not timely filed its quarterly report for the

period ended September 30, 2019, and would have to regain compliance within 60 days or be listed

from the exchange.

           174.   On November 25, 2019, the Company issued a press release disclosing that

defendant Turner had been terminated as CEO and Executive Chairman on November 22, 2019.


511783.1                                            66
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 67 of 75




VII.       DAMAGES TO THE COMPANY

           175.   As a direct and proximate result of the Individual Defendants’ conduct, Pareteum

has been seriously harmed and will continue to be. Such harm includes, but is not limited to:

              a) the 1,000,000 shares of Company stock issued to Post Road Group on August 22,

2019 and November 15, 2019 arising out of the Company’s failure to satisfy its obligations under

the Post Road Credit Facility

              b) the September 20, 2019 public offering of 18.8 million shares of Company stock

and 3.8 million purchase warrants

              c) Legal fees incurred in connection with the Securities Class Action;

              d) Any funds paid to settle the Securities Class Action;

              e) Costs incurred from compensation and benefits paid to the defendants who have

breached their duties to Pareteum; and

              f) Costs incurred in connection with restating its financial statements for the periods

ended December 31, 2018; March 31, 2019; and June 30, 2019.

           176.   In addition, Pareteum’s business, goodwill, and reputation with its business

partners, regulators, and shareholders have been gravely impaired. The Company still has not fully

admitted the nature of its false statements and the true condition of its business. The credibility

and motives of management are now in serious doubt.

           177.   The actions complained of herein have irreparably damaged Pareteum’s corporate

image and goodwill. For at least the foreseeable future, Pareteum will suffer from what is known

as the “liar’s discount,” a term applied to the stocks of companies who have been implicated in

illegal behavior and have misled the investing public, such that Pareteum’s ability to raise equity

capital or debt on favorable terms in the future is now impaired.




511783.1                                          67
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 68 of 75




VIII. DERIVATIVE AND DEMAND FUTILITY ALLEGATIONS

           178.   Plaintiff brings this action derivatively in the right and for the benefit of Pareteum

to redress injuries suffered, and to be suffered, by Pareteum as a direct result of breaches of

fiduciary duty by the Individual Defendants, unjust enrichment, gross mismanagement, waste of

corporate assets, and violations of Section 14(a) of the Exchange Act. Pareteum is named as a

nominal defendant solely in a derivative capacity. This is not a collusive action to confer

jurisdiction on this Court that it would not otherwise have.

           179.   Plaintiff will adequately and fairly represent the interests of Pareteum in enforcing

and prosecuting its rights.

           180.   Plaintiff has continuously been a shareholder of Pareteum at times relevant to the

wrongdoing complained of and is a current Pareteum shareholder.

           181.   When this action was filed, Pareteum’s Board of Directors consisted of defendants

Turner, Jimenez-Tuñon, Lippert, and van Sante and non-party director Mary Beth Vitale. Plaintiff

did not make any demand on the Board to institute this action because such a demand would be a

futile, wasteful, and useless act, as set forth below.

Defendant Turner

           182.   At all relevant times, Turner was the Company’s CEO and Executive Chairman of

the Board. His own statements misleadingly touted Pareteum’s 36-month contractual revenue

backlog, which was overstated because the Company was unlikely to collect from certain

customers, and he was well aware that the Company’s public statements did so as well. Due to

his statements, Turner is a defendant in the Securities Class Action. As a result, Turner would be

interested in a demand regarding his own wrongdoing and demand is futile as to him.




511783.1                                           68
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 69 of 75




Defendants Jimenez-Tuñon, Lippert, and van Sante

           183.   Defendants Jimenez-Tuñon, Lippert, and van Sante are members of the Company’s

Audit and Finance Committee.        As such, they are responsible for the effectiveness of the

Company’s internal controls, the integrity of its financial statements, and the Company’s

compliance with applicable laws, regulations, and accounting standards. Defendants Jimenez-

Tuñon, Lippert, and van Sante failed to ensure the integrity of the Company’s internal controls,

allowing the misleading statements to be disseminated in the Company’s SEC filings and other

disclosures. Thus, defendants Jimenez-Tuñon, Lippert, and van Sante breached their fiduciary

duties and are not disinterested, and demand is excused as to them.

Defendants Turner, Jimenez-Tuñon, Lippert, and van Sante

           184.   Turner, Jimenez-Tuñon, and van Sante were members of the Board when the

Company’s misleading proxy statements were issued in 2018 and 2019. Lippert was a member of

the Board when the Company’s misleading proxy statement was issued in 2019. These defendants

knew that the proxy statements solicited votes to reelect and compensate directors who were

breaching their fiduciary duties. Turner, Jimenez-Tuñon, and van Sante caused the Company to

issue the 2019 proxy statement, which failed to disclose that each of the non-employee directors

were interested in their own grants of discretionary compensation. The Board faces a substantial

likelihood of liability because they caused the Company to issue misleading proxy statements, and

defendants Turner, Jimenez-Tuñon, Lippert, and van Sante would be interested in a demand

regarding whether they had discharged their duties as Board members.

                                            COUNT I

                       Against All Defendants for Breach of Fiduciary Duty

           185.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.


511783.1                                        69
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 70 of 75




           186.   Each Individual Defendant owes and owed to the Company the duty to exercise

candor, good faith, and loyalty in the management and administration of Pareteum’s business and

affairs, particularly with respect to issues as fundamental as public disclosures.

           187.   The Individual Defendants’ conduct set forth herein was due to their intentional or

reckless breach of the fiduciary duties they owed to the Company. The Individual Defendants

intentionally or recklessly breached or disregarded their fiduciary duties to protect the rights and

interests of Pareteum.

           188.   In breach of their fiduciary duties owed to Pareteum, the Individual Defendants

willfully participated in and caused the Company to expend unnecessarily its corporate funds,

rendering them personally liable to the Company for breaching their fiduciary duties.

           189.   In particular, the Individual Defendants knowingly or recklessly made untrue

statements and/or permitted the Company’s public filings, disclosures, and statements to

misleadingly report revenue and the Company’s overall prospects.

           190.   As a direct and proximate result of the Individual Defendants’ breaches of their

fiduciary obligations, Pareteum has sustained and continues to sustain significant damages.

Including direct monetary damages, exposure to liability from securities litigation and a loss of

goodwill in the capital markets. As a result of the misconduct alleged herein, defendants are liable

to the Company.

                                              COUNT II

                    Against the Individual Defendants for Unjust Enrichment

           191.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

           192.   By their wrongful acts and omissions, the Individual Defendants were unjustly

enriched at the expense of and to the detriment of Pareteum. The Individual Defendants were


511783.1                                          70
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 71 of 75




unjustly enriched as a result of the compensation and director remuneration they received while

breaching fiduciary duties owed to Pareteum.

           193.   Plaintiff, as a stockholder and representative of Pareteum, seeks restitution from

these defendants, and each of them, and seeks an order of this Court disgorging all profits, benefits,

and other compensation obtained by these defendants, and each of them, from their wrongful

conduct and fiduciary breaches.

           194.   Plaintiff, on behalf of Pareteum, has no adequate remedy at law.

                                              COUNT III

                  Violations of Section 14 of the Securities Exchange Act of 1934

           195.   Plaintiff incorporates by reference and realleges each and every allegation set forth

above, as though fully set forth herein.

           196.   Rule 14a-9, promulgated pursuant to §14(a) of the Securities Exchange Act of

1934, provides that no proxy statement shall contain “any statement which, at the time and in light

of the circumstances under which it is made, is false or misleading with respect to any material

fact, or which omits to state any material fact necessary in order to make the statements therein

not false or misleading.” 17 C.F.R. §240.14a-9. Specifically, the Company’s proxy statement filed

on August 3, 2018 violated §14(a) and Rule 14a-9 because it failed to disclose: (i) that the

Company was unlikely to collect revenue from certain customer transactions; (ii) that, as a result,

Pareteum had improperly recognized revenue derived from these transaction; (iii) that, as a result,

Pareteum’s revenue backlog and accounts receivable were overstated; (iv) that, as a result, the

Company’s 36-month contractual revenue backlog was not indicative of the Pareteum’s growth

potential; (v) that the Company was reasonably likely to restate certain financial statements; (vi)

that certain of the Company’s officers and directors, including defendants Turner and O’Donnell,

had ties to various failed stock promotions and schemes, as well as to entities associated with


511783.1                                           71
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 72 of 75




known stock manipulator Barry Honig, thereby violating Pareteum’s Code of Conduct; (vii) that

it misrepresented the Board’s actual activities with respect to financial reporting while soliciting

votes to reelect and compensate directors who were breaching their fiduciary duties; and (viii) that

each of the non-employee directors was interested in their own grants of discretionary

compensation. The Company’s proxy statement filed on June 6, 2019 violated §14(a) and Rule

14a-9 because it failed to disclose: (i) that the Company was unlikely to collect revenue from

certain customer transactions; (ii) that, as a result, Pareteum had improperly recognized revenue

derived from these transaction; (iii) that, as a result, Pareteum’s revenue backlog and accounts

receivable were overstated; (iv) that, as a result, the Company’s 36-month contractual revenue

backlog was not indicative of the Pareteum’s growth potential; (v) that the Company was

reasonably likely to restate certain financial statements; (vi) that certain of the Company’s officers

and directors, including defendants Turner and O’Donnell, had ties to various failed stock

promotions and schemes, as well as to entities associated with known stock manipulator Barry

Honig, thereby violating Pareteum’s Code of Conduct; and (vii) that it misrepresented the Board’s

actual activities with respect to financial reporting while soliciting votes to reelect and compensate

directors who were breaching their fiduciary duties.

           197.   In the exercise of reasonable care, defendants should have known that the

statements contained in the proxy statements were materially false and misleading.

           198.   The misrepresentations and omissions in the proxy statements were material to

Company shareholders in voting on the proxy statement. The 2018 proxy statement solicited and

obtained shareholder votes for: (i) the Artilium acquisition; (ii) director nominees; (iii) the 2018

Incentive Plan; (iv) ratification of the appointment of the Company’s independent auditor; (v)

executive compensation; (vi) frequency of future advisory votes on executive compensation. The




511783.1                                         72
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 73 of 75




2019 proxy statement solicited and obtained shareholder votes for: (i) director nominees; and (ii)

ratification of the appointment of the Company’s independent auditor. The proxy statements were

essential links in the accomplishment of the continuation of defendants’ continued violation of

their fiduciary duties.

           199.   The Company was damaged as a result of the defendants’ material

misrepresentations and omissions in the proxy statements.

                                              COUNT IV

                   Against the Director Defendants for Gross Mismanagement

           200.   Plaintiff incorporates by reference and realleges each and every allegation

contained above, as though fully set forth herein.

           201.   By their actions alleged herein, the Director Defendants, either directly or through

aiding and abetting, abandoned and abdicated their responsibilities and fiduciary duties with regard

to prudently managing the assets and business of the Company in a manner consistent with the

operations of a publicly held corporation.

           202.   As a direct and proximate result of the Director Defendants’ gross mismanagement

and breaches of fiduciary duty alleged herein, the Company has sustained significant damages in

excess of hundreds of millions of dollars.

           203.   Because of the misconduct and breaches of duty alleged herein, the Director

Defendants are liable to the Company.

                                      PRAYER FOR RELIEF

           WHEREFORE, plaintiff, on behalf of Pareteum, demands judgment as follows:

           A.     Declaring that plaintiff may maintain this action on behalf of Pareteum and that

plaintiff is an adequate representative of the Company;




511783.1                                           73
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 74 of 75




           B.   Against all of the defendants and in favor of the Company for the amount of

damages sustained by the Company as a result of the defendants’ breaches of fiduciary duties,

waste of corporate assets, and unjust enrichment;

           C.   Declaring that Defendants have breached and/or aided and abetted the breach of

their fiduciary duties to Pareteum;

           D.   Directing Pareteum to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect Pareteum and

its stockholders from a repeat of the damaging events described herein, including, but not limited

to, putting forward for stockholder vote, resolutions for amendments to the Company’s Bylaws or

Articles of Incorporation and taking such other action as may be necessary to place before

stockholders for a vote of the following corporate governance policies:

                1.     a proposal to strengthen the Company’s controls over financial reporting;

                2.     a proposal to strengthen the Board’s supervision of operations and develop

and implement procedures for greater stockholder input into the policies and guidelines of the

Board;

                3.     a proposal to strengthen Pareteum’s oversight of its disclosure procedures;

                4.     a provision to control insider transactions; and

                5.     a provision to permit the stockholders of Pareteum to nominate at least three

candidates for election to the Board;

           E.   Extraordinary equitable and/or injunctive relief as permitted by law, equity, and

state statutory provisions sued hereunder, including attaching, impounding, imposing a

constructive trust on, or otherwise restricting the proceeds of defendants’ trading activities or their

other assets so as to assure that plaintiff on behalf of Pareteum has an effective remedy;




511783.1                                          74
            Case 1:20-cv-06264-AKH Document 1 Filed 02/05/20 Page 75 of 75




           F.   Awarding to Pareteum restitution from defendants, and each of them, and ordering

disgorgement of all profits, benefits, and other compensation obtained by the defendants;

           G.   Awarding to plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

           H.   Granting such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Pursuant to Fed. R. Civ. P. 38(b), plaintiff demands a trial by jury.

Dated: February 5, 2020                       FARNAN LLP

                                              /s/ Michael J. Farnan
                                              Brian E. Farnan (Bar No. 4089)
                                              Michael J. Farnan (Bar No. 5165)
                                              919 N. Market St., 12th Floor
                                              Wilmington, DE 19801
                                              Telephone: (302) 777-0300
                                              Facsimile: (302) 777-0301
                                              Email: bfarnan@farnanlaw.com
                                              Email: mfarnan@famanlaw.com

                                              GLANCY PRONGAY & MURRAY LLP
                                              Matthew M. Houston
                                              Benjamin I. Sachs-Michaels
                                              712 Fifth Avenue
                                              New York, New York 10019
                                              Telephone: (212) 935-7400
                                              E-mail: bsachsmichaels@glancylaw.com

                                                              -and-

                                              Robert V. Prongay
                                              Pavithra Rajesh
                                              1925 Century Park East, Suite 2100
                                              Los Angeles, California 90067
                                              Telephone: (310) 201-9150
                                              E-mail: rprongay@glancylaw.com

                                              Attorneys for Plaintiff Brad Linton




511783.1                                         75
